Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY

OPERATING AGREEMENT

OF

BB BRAND HOLDINGS LLC

a Delaware Limited Liability Company

MEMBERSHIP INTERESTS IN BB BRAND HOLDINGS LLC, A DELAWARE LIMITED LIABILITY
COMPANY, HAVE NOT BEEN REGISTERED WITH OR QUALIFIED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY SECURITIES REGULATORY AUTHORITY OF ANY STATE. THE
INTERESTS ARE BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM SUCH REGISTRATION OR
QUALIFICATION REQUIREMENTS. THE INTERESTS CANNOT BE SOLD, TRANSFERRED, ASSIGNED
OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE RESTRICTIONS ON
TRANSFERABILITY CONTAINED IN THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT OF BB BRAND HOLDINGS LLC AND APPLICABLE FEDERAL AND STATE SECURITIES
LAWS.

Dated as of June 8, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1. ORGANIZATIONAL MATTERS

     2   

1.1

 

Formation

     2   

1.2

 

Name

     2   

1.3

 

Principal Place of Business; Other Places of Business

     2   

1.4

 

Business Purpose

     2   

1.5

 

Designated Agent for Service of Process

     2   

1.6

 

Term

     2   

ARTICLE 2. DEFINITIONS

     3   

ARTICLE 3. CAPITAL; CAPITAL ACCOUNTS AND MEMBERS; FINANCING

     16   

3.1

 

Initial Capital Contributions of Members

     16   

3.2

 

Additional Capital Contributions by Members

     16   

3.3

 

Capital Accounts

     17   

3.4

 

Member Capital

     17   

3.5

 

Liability of Members

     17   

3.6

 

Financing

     17   

ARTICLE 4. DISTRIBUTIONS

     18   

4.1

 

Distributions of Cash Available for Distribution

     18   

4.2

 

Distributions Upon Liquidation

     18   

4.3

 

Withholding

     18   

4.4

 

Distributions in Kind

     19   

4.5

 

Limitations on Distributions

     19   

ARTICLE 5. ALLOCATIONS OF NET PROFITS AND NET LOSSES

     19   

5.1

 

General Allocation of Net Profits and Losses

     19   

5.2

 

Regulatory Allocations

     20   

5.3

 

Tax Allocations

     21   

5.4

 

Other Provisions

     22   

ARTICLE 6. MANAGEMENT AND OPERATIONS

     23   

6.1

 

Board of Managers

     23   

6.2

 

Number of Managers; Appointment of Managers

     23   

6.3

 

Chairman of the Board of Managers

     23   

6.4

 

Meetings of Members and of the Board of Managers; Quorum

     24   

6.5

 

Actions Requiring a Unanimous Vote of the Board of Managers

     25   

6.6

 

Compensation of Managers

     26   

6.7

 

Administrative Manager

     26   

 

i



--------------------------------------------------------------------------------

6.8

 

Accounting; Records and Reports

     28   

6.9

 

Indemnification and Liability of the Managers

     30   

6.10

 

Certain Decisions and Actions

     31   

6.11

 

Officers of the Company

     32   

6.12

 

Maintenance of Insurance

     32   

6.13

 

Inspections and Proceedings

     32   

6.14

 

Confidential Information

     33   

6.15

 

Other Activities

     33   

6.16

 

Annual Budget; Operating Expense

     34   

6.17

 

BB Approval

     35   

6.18

 

Trademark Registration; Company IP Abandonment

     36   

ARTICLE 7. DISPOSITION AND TRANSFERS OF INTERESTS

     36   

7.1

 

Transfer Restriction

     36   

7.2

 

Permitted Transfers

     36   

7.3

 

Further Restrictions on Transfer

     39   

7.4

 

Rights of Assignees

     39   

7.5

 

Admissions and Withdrawals

     39   

7.6

 

Admission of Assignees as Substitute Members

     40   

7.7

 

Withdrawal of Members

     40   

7.8

 

Compliance With IRS Safe Harbor

     40   

ARTICLE 8. DISSOLUTION, LIQUIDATION, AND TERMINATION OF THE COMPANY; EFFECT OF
BREACH

     41   

8.1

 

Limitations

     41   

8.2

 

Exclusive Causes

     41   

8.3

 

Effect of Dissolution

     41   

8.4

 

No Capital Contribution Upon Dissolution

     41   

8.5

 

Right of First Offer

     42   

8.6

 

Liquidation

     42   

ARTICLE 9. MISCELLANEOUS

     43   

9.1

 

Amendments

     43   

9.2

 

No Waiver

     43   

9.3

 

Entire Agreement

     43   

9.4

 

Further Assurances

     43   

9.5

 

Notices

     44   

9.6

 

Tax Matters

     44   

9.7

 

Governing Law

     47   

9.8

 

Construction; Interpretation

     47   

9.9

 

Rights and Remedies Cumulative

     47   

9.10

 

No Assignment; Binding Effect

     47   

9.11

 

Language

     48   

9.12

 

Severability

     48   

 

ii



--------------------------------------------------------------------------------

9.13

 

Counterparts

     48   

9.14

 

Dispute Resolution

     48   

9.15

 

Third-Party Beneficiaries

     49   

9.16

 

Specific Performance

     49   

9.17

 

Consequential Damages

     49   

 

EXHIBITS

Exhibit A

   Members, Capital Contributions, and Percentage Interests

Exhibit B

   Form of Joinder Agreement

Exhibit C

   Initial Diffusion Brands

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

BB BRAND HOLDINGS LLC

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT (this
“Agreement”) of BB Brand Holdings LLC (the “Company”), a limited liability
company organized under the Delaware Limited Liability Company Act, as amended
from time to time (the “Act”), is made and entered into as of the 8th day of
June, 2016 (the “Effective Date”), by and between bebe stores, inc., a
California corporation (“BB Member”), and BB Brand Management LLC, a New York
limited liability company (“Bluefin Member”).

RECITALS

WHEREAS, the Company was formed under the laws of the State of Delaware by the
filing of a certificate of formation with the Secretary of State of the State of
Delaware on May 10, 2016 (the “Certificate”).

WHEREAS, the Members hereby continue the Company under the Act for the purposes
and upon the terms and conditions hereinafter set forth and amend and restate
the terms of the Limited Liability Company Operating Agreement of the Company
dated as of May 10, 2016 as set forth herein.

WHEREAS, pursuant to that certain Asset Purchase Agreement, BB Member agreed to
transfer the Assets to the Company, and the Company agreed to acquire the Assets
from BB Member, in exchange for the Closing Payment (as defined in the Asset
Purchase Agreement) and a 50.0000000001% interest in the Company (the “Initial
BB Member Interest”), which for federal income tax purposes (and, to the extent
applicable, state and local income tax purposes) is intended to be treated as
(i) a sale by BB Member, and purchase by the Company, of a 49.9999999999%
interest in each of the Assets in exchange for the Closing Payment and (ii) a
contribution by BB Member to the Company of a 50.0000000001% interest in each of
the Assets (the “Contributed Assets”) in exchange for the Initial BB Member
Interest pursuant to Section 721(a) of the Code (and any corresponding provision
of state or local tax law).

WHEREAS, Bluefin Member hereby continues as a Member of the Company and BB
Member is admitted to the Company as a Member upon its execution of this
Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1.

ORGANIZATIONAL MATTERS

 

  1.1 Formation

The rights and liabilities of the Members shall be as provided in the Act,
except as otherwise expressly provided herein. In the event of any inconsistency
between any terms and conditions contained in this Agreement and any
non-mandatory provisions of the Act, the terms and conditions contained in this
Agreement shall govern. If any provision of this Agreement is prohibited or
ineffective under the Act, this Agreement will be considered amended to the
smallest degree possible in order to make such provision effective under the
Act. Subject to the provisions hereof, the Board of Managers may execute and
file, or cause any representative of the Company to file, any duly authorized
amendments to the Certificate from time to time in a form prescribed by the Act.
The Board of Managers shall also cause to be made, on behalf of the Company,
such additional filings and recordings as the Board of Managers shall deem
necessary or advisable.

 

  1.2 Name

The name of the Company shall be BB Brand Holdings LLC. The Company may also
conduct business at the same time under one or more fictitious names if the
Board of Managers determine that such is in the best interests of the Company.
The Board of Managers may change the name of the Company, from time to time, in
accordance with Applicable Law.

 

  1.3 Principal Place of Business; Other Places of Business

The principal place of business of the Company is located in New York, New York
or may be such other place within or outside the State of Delaware as the Board
of Managers may from time to time designate. The Company may maintain offices
and places of business at such other place or places within or outside the State
of Delaware, but in all events within the United States, as the Board of
Managers deem advisable.

 

  1.4 Business Purpose

The sole purpose of the Company shall be the (a) ownership, licensing,
distribution and exploitation of the Company IP; and (b) entry into any lawful
act or activity necessary, incidental or convenient thereto.

 

  1.5 Designated Agent for Service of Process

The Company shall continuously maintain a registered office and a designated and
duly qualified agent for service of process on the Company in the State of
Delaware as designated from time to time by the Board of Managers.

 

  1.6 Term

The Company shall continue until the Company is terminated, dissolved or
liquidated in accordance with this Agreement and the Act. Notwithstanding the
dissolution of the Company, the existence of the Company shall continue until
termination pursuant to and as provided in Article 8 of this Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE 2.

DEFINITIONS

Capitalized words and phrases used and not otherwise defined elsewhere in this
Agreement shall have the following meanings:

“2-Year Period” means the two (2)-year period from the date of Closing (as
defined in the Asset Purchase Agreement).

“Act” is defined in the preamble.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Company taxable year or other period, after giving effect to the
following adjustments:

(1) Add to such Capital Account the amount that such Member is obligated to
restore or is deemed to be obligated to restore pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence of each of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(2) Subtract from such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

“Administrative Manager” is defined in Section 6.7.1.

“Affiliate” of a Person means any other Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such Person. The
term “control” (including, with correlative meaning, the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. A Person shall be
deemed an Affiliate of another Person only so long as such control relationship
exists. Notwithstanding the foregoing, a Company Entity shall not be deemed to
be an Affiliate of either BB Member or Bluefin Member, except where expressly
provided in this Agreement.

“Agreed Equity Value” means an amount equal to (a) the greater of (i) royalties
received by the Company in the previous four financial quarters, and
(ii) minimum royalties reasonably projected to be realized by the Company in the
next four financial quarters, multiplied by (b) 7.0x, less (c) debt (net of
cash) set forth on the most recent balance sheet of the Company; provided
however, the pro rata share of Agreed Equity Value allocated to Bluefin Member’s
Membership Interest shall not be less than $70.0 million.

 

3



--------------------------------------------------------------------------------

“Agreement” shall mean this Amended and Restated Limited Liability Company
Operating Agreement which shall constitute the limited liability company
agreement of the Company within the meaning of the Act.

“Annual Budget” is defined in Section 6.16.1.

“Applicable Law” means, with respect to a Person, any domestic or foreign,
national, federal, territorial, state or local constitution, statute, law
(including principles of common law), treaty, ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, legally binding directive,
judgment, decree or other requirement or restriction of any arbitrator or
Governmental Authority applicable to such Person or any of its Affiliates or any
of their respective properties, assets, officers, directors, employees,
consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person or any
of its Affiliates).

“Asset Purchase Agreement” means the Asset Purchase and Contribution Agreement
entered into on the date hereof by and among BB Member, Bebe Studio, Inc., a
California corporation (“Bebe Studio, Inc.”), the Company and BB Brand
Management LLC, a New York limited liability corporation (“BB Brand Management
LLC”).

“Assets” is defined in the Asset Purchase Agreement.

“Assignee” means any Person (a) to whom a Member Transfers all or any part of
its Economic Interest in the Company in accordance with this Agreement, and
(b) which has not been admitted to the Company as a Substitute Member pursuant
to Section 7.6 of this Agreement.

“Available Cash” is defined in Section 4.1.1(b).

“BB Brand Management LLC” is defined in the definition of Asset Purchase
Agreement.

“BB Manager” means any of the Managers designated by BB Member to serve on the
Board of Managers in accordance with Section 6.2.

“BB Member” is defined in the preamble.

“BB Member Option” is defined in Section 7.2.1.

“Bebe Studio, Inc.” is defined in the definition of Asset Purchase Agreement.

“Bluefin Manager” means any of the Managers designated by Bluefin Member to
serve on the Board of Managers in accordance with Section 6.2.

“Bluefin Member” is defined in the preamble.

“Board of Managers” means, at any time, the Board of Managers designated in
accordance with Section 6.2.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day other than a day on which commercial banks in New
York are required or authorized to be closed.

“Business Opportunity” is defined in Section 6.9.8.

“Capital Account” means, with respect to any Member, the capital account
maintained for such Member on the Company’s books and records in accordance with
the following provisions:

(1) To each Member’s Capital Account there shall be added (a) such Member’s
Capital Contributions, (b) such Member’s allocable share of Net Profits and any
items in the nature of income or gain that are specially allocated to such
Member pursuant to Article 5 or other provisions of this Agreement and (c) the
amount of any Company liabilities assumed by such Member or which are secured by
any property distributed to such Member.

(2) From each Member’s Capital Account there shall be subtracted (a) the amount
of (i) cash and (ii) the Gross Asset Value of any Company Assets (other than
cash) distributed to such Member pursuant to any provision of this Agreement in
its capacity as a Member (for the avoidance of doubt, any payment to a Member
pursuant to the terms of any Member Debt Financing or other debt instrument, or
any payment pursuant to any license, consulting, services, subcontracting,
purchase, lease or other agreement between the Company and such Member or any
Affiliates of such Member shall not be treated as a “distribution”), (b) such
Member’s allocable share of Net Losses and any items in the nature of expenses
or losses that are specially allocated to such Member pursuant to Article 5 or
other provisions of this Agreement, and (c) the amount of any liabilities of
such Member assumed by the Company or which are secured by any property
contributed to the Company by such Member (excluding the amount of any such
liabilities that were subtracted in determining such Member’s Capital
Contributions).

(3) In the event any Interest in the Company is Transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent it relates to the Transferred Interest.

(4) In determining the amount of any liability for purposes of subsections (1)
and (2) of this definition, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

(5) The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Regulations
Sections 1.704-1(b) and 1.704-2 and shall be interpreted and applied in a manner
consistent with such Regulations. In the event that the Board of Managers shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any additions or subtractions thereto, are computed in order to comply with
such Regulations, the Board of Managers may make such modification, provided
that it is not likely to have a material effect on the amounts distributable to
any Member pursuant to Article 8 upon the dissolution of the Company. The Board
of Managers shall also make (a) any adjustments that are necessary or
appropriate, in the absence of guidance under applicable Regulations, to
maintain equality between the Capital Accounts of the

 

5



--------------------------------------------------------------------------------

Members and the amount of Company capital reflected on the Company’s balance
sheet, as computed for book purposes, in accordance with Regulations
Section 1.704-1(b)(2)(iv)(q), and (b) any appropriate modifications in the event
that unanticipated events might otherwise cause this Agreement not to comply
with Regulations Sections 1.704-1(b) and 1.704-2.

“Capital Contributions” means, with respect to any Member, the total amount of
cash and the initial Gross Asset Value of property (other than cash) contributed
to the capital of the Company by such Member, whether as a Capital Contribution
of Contributed Assets or as a Capital Contribution of other assets.

“Cash” means cash and cash equivalents determined by the Company in good faith
consistent with GAAP.

“Certificate” is defined in the recitals.

“Chairman of the Board” is defined in Section 6.3.

“Change in Control” shall be deemed to have occurred, with respect to BB Member,
when:

(1) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) (other than Manny Mashouf or his Related Parties) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) of shares representing more than fifty percent (50%) of the
combined voting power of the then outstanding securities entitled to vote
generally in elections of directors of BB Member (the “Voting Stock”); or

(2) BB Member consolidates with or merges into any other Person or any other
Person consolidates with or merges into BB Member, and in the case of any such
transaction, the outstanding common stock of BB Member is changed or exchanged
into other assets or securities as a result, unless the stockholders of BB
Member immediately before such transaction own, directly or indirectly
immediately following such transaction, more than fifty percent (50%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such transaction in substantially the same proportion as their
ownership of the Voting Stock immediately before such transaction, or

(3) BB Member conveys, transfers or leases all or substantially all of its
assets to any Person.

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

“Company” is defined in the preamble.

“Company Accountant” shall mean initially Mayer Hoffman McCann, P.C. or such
other independent accounting firm as appointed from time to time by the Board of
Managers.

 

6



--------------------------------------------------------------------------------

“Company Assets” means all direct and indirect rights and interests in real and
personal property owned by the Company from time to time, and shall include both
tangible and intangible property (including Cash).

“Company Entity” means the Company, or any of its directly or indirectly
majority owned subsidiaries (whether organized as corporations, limited
liability companies or other legal entities).

“Company Exclusivity Provisions” means any exclusivity granted to BB Member and
bebe Studio, Inc. in accordance with the License Agreement, provided any of such
exclusivity has not been terminated in accordance with the terms of the License
Agreement.

“Company IP” means the Assets and all new Proprietary Rights owned or purported
to be owned by any Company Entity in connection thereto.

“Company Minimum Gain” has the meaning set forth in Regulations
Sections 1.704-2(b)(2) and 1.704-2(d)(1) for the phrase “partnership minimum
gain.”

“Confidential Information” has the meaning set forth in Section 6.14.1.

“Contributed Assets” is defined in the recitals.

“Depreciation” means, for each Company taxable year or other period, an amount
equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
other period, Depreciation shall be an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
other period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the Board of
Managers in good faith.

“DGCL” means the General Corporation Law of Delaware, as amended.

“Diffusion Brands” means the Initial Diffusion Brands and any other diffusion
brands subject to prior written consent of BB Member, such consent not to be
unreasonably withheld, conditioned or delayed.

“Disclosing Party” has the meaning set forth in Section 6.14.1.

“Economic Interest” means a Person’s right to share in allocations of Net
Profits, Net Losses and other items of income, gains, losses, deductions and
credits hereunder and to receive distributions from the Company as set forth in
this Agreement, but does not include any other rights of a Member including,
without limitation, the right to vote or to participate in the management of the
Company, or, except as specifically provided in this Agreement or required under
the Act, any right to information concerning the business and affairs of the
Company.

 

7



--------------------------------------------------------------------------------

“Effective Date” is defined in the preamble.

“Election Notice” is defined in Section 7.2.1(a).

“Election Period” is defined in Section 7.2.1(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Channels” means (a) mass retail in stores like Walmart and Tesco,
(b) lower/mid-tier department stores like J.C. Penney, Kohl’s and Sears and
(c) off-price retail (whether brick-and-mortar like T.J. Maxx or Ross, including
their online websites (“Off-Price Retailers”) or off-price e-tailers that have
no associated brick-and-mortar retail stores, like Gilt or Hautelook (“Off-Price
E-Tailers”)), provided however, Excluded Channels shall not include
(i) off-price retail (whether Off-Price Retailers or Off-Price E-Tailers)
subject to the Off-Price Volume Limitation, (ii) any retailer which is already
an approved retailer solely within the scope of the trademark license rights
granted under any License as of the Effective Date, (iii) any combination of a
retailer and specific channel that is unanimously approved by the Board of
Managers after the Effective Date and (iv) direct-to-off-price channels,
provided that direct-to-off-price channels (except with respect to the Diffusion
Brands) shall not be permitted for the following products (“BB Store
Categories”): men’s or women’s apparel, shoes/footwear, eyewear, outerwear,
headwear, handbags and small leather goods, swimwear and intimates (e.g., hard
and soft home goods, non-apparel accessories, watches, jewelry, luggage and
fragrances shall be permitted).

“Final Election Notice” is defined in Section 7.2.1(a).

“Fiscal Year” is defined in Section 6.8.1.

“G&A” means the general and administrative expenses (including any fees paid to
Persons that are not Company Entities in respect of general and administrative
activities performed for the benefit of any Company Entity) of the Company and
the other Company Entities, collectively, computed in accordance with GAAP.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Governmental Authority” means any foreign, domestic, national, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

 

8



--------------------------------------------------------------------------------

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(1) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset on the date of
contribution, as determined by the Board of Managers and the contributing
Member; provided that the initial Gross Asset Value of the Contributed Assets is
equal to $35,000,000.

(2) The Gross Asset Value of all Company Assets immediately prior to the
occurrence of any event described in subsections (a) through (d) hereof shall be
adjusted to equal their respective gross fair market values, in accordance with
the applicable valuation provisions of this Agreement, or if there are no such
provisions, as determined by the Board of Managers using such reasonable method
of valuation as the Board of Managers may adopt, as of the following times:

(a) the acquisition of an additional Membership Interest in the Company (other
than in connection with the execution of this Agreement) by a new or existing
Member in exchange for more than a de minimis Capital Contribution, if the Board
of Managers reasonably determines that such adjustment is necessary or
appropriate to reflect the relative Economic Interests of the Members in the
Company;

(b) the distribution by the Company to a Member of more than a de minimis amount
of Company Assets as consideration for an Economic Interest or Membership
Interest in the Company, if the Board of Managers reasonably determines that
such adjustment is necessary or appropriate to reflect the relative Economic
Interests of the Members in the Company;

(c) the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and

(d) at such other times as the Board of Managers shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.

(3) The Gross Asset Value of any Company Asset distributed to a Member shall be
the gross fair market value of such Company Asset on the date of distribution,
as determined by the Board of Managers.

(4) The Gross Asset Values of Company Assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such Company Assets pursuant
to Code Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subsection (4) of this definition
to the extent that the Board of Managers reasonably determines that an
adjustment pursuant to subsection (2) of this definition above is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subsection (4) of this definition.

(5) If the Gross Asset Value of a Company Asset has been determined or adjusted
pursuant to subsections (1), (2) or (4) of this definition, such Gross Asset
Value shall thereafter be adjusted by the Depreciation taken into account with
respect to such Company Asset for purposes of computing Net Profits and Net
Losses.

 

9



--------------------------------------------------------------------------------

“Indemnified Loss” is defined in Section 6.9.1.

“Indemnifying Member” is defined in Section 9.6.2.

“Indemnitee” is defined in Section 6.9.1.

“Insolvency Proceeding” means, with respect to BB Member, (i) a general
assignment by BB Member for the benefit of its creditors or any proceeding
instituted by or against BB Member seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, dissolution, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property and, solely in the case of any such proceeding instituted against
BB Member (but not instituted by BB Member), either such proceeding shall remain
undismissed or unstayed for a period of 60 days, or any of the actions sought in
such proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur or
(ii) BB Member shall take any action to authorize any of the actions set forth
in clause (i) above

“Initial Capital Contribution” means the initial Capital Contribution of each
Member, as set forth on Exhibit A as of the Effective Date.

“Initial Diffusion Brands” means the brand names, logos and word phrases set
forth in Exhibit C, which may be used in any font, color, size, style, design or
similar variance.

“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“License Agreement” means the license agreement entered into on the date hereof
by and among the Company, BB Member and Bebe Studio, Inc.

“License” is defined in the Asset Purchase Agreement.

“Liquidators” is defined in Section 8.6.1.

“Managers” means at any time the individuals elected in accordance with
Section 6.2 to serve on the Board of Managers.

“Member” means a Person owning a Membership Interest, including any Substitute
Member.

 

10



--------------------------------------------------------------------------------

“Member Debt Financing” means a loan to the Company directly from a Member or
any of its Affiliates.

“Member Guarantee” means a guarantee by a Member or its Affiliates issued to a
Person other than a Member or its Affiliates guaranteeing any lease or debt
financing provided to a Company Entity by such Person.

“Member Guaranteed Financing” means any lease or debt financing from a Person
other than a Member or its Affiliates that is guaranteed by a Member Guarantee.

“Member Minimum Gain” means “partner nonrecourse debt minimum gain” as defined
in Regulations Section 1.704-2(i)(2).

“Member Nonrecourse Debt” means “partner nonrecourse debt” as set forth in
Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” means “partner nonrecourse deductions” as set
forth in Regulations Section 1.704-2(i).

“Membership Interest” or “Interest” means the entire ownership interest of a
Member in the Company at any particular time, including without limitation, the
Member’s Economic Interest, any and all rights to vote and otherwise participate
in the Company’s affairs, and the rights to any and all benefits to which a
Member may be entitled as provided in this Agreement, together with the
obligations of such Member to comply with all of the terms and provisions of
this Agreement. A Membership Interest may be expressed as a number of Units.

“Net Profits” or “Net Losses” means, for each Company taxable year or other
period, an amount equal to the Company’s taxable income or loss for such year or
period determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:

(1) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits or Net Losses pursuant to
this definition shall be added to such taxable income or loss;

(2) Any expenditure of the Company described in Code Section 705(a)(2)(B) or
treated as a Code Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Profits or Net Losses pursuant to this subsection (2) of this definition,
shall be subtracted from such taxable income or loss;

(3) Gain or loss resulting from any disposition of Company Assets where such
gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Gross Asset Value of the Company Assets disposed of,
notwithstanding that the adjusted tax basis of such Company Assets differs from
its Gross Asset Value;

 

11



--------------------------------------------------------------------------------

(4) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Company taxable year or other period;

(5) To the extent an adjustment to the adjusted tax basis of any asset included
in Company Assets pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Member’s Interest, the amount of such adjustment shall
be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for the purposes of
computing Net Profits and Net Losses;

(6) If the Gross Asset Value of any Company Asset is adjusted in accordance with
subsection (2) or subsection (3) of the definition of “Gross Asset Value,” the
amount of such adjustment shall be taken into account in the taxable year of
such adjustment as gain (if the adjustment increases the Gross Asset Value of
the asset) or loss (if the adjustment decreases the Gross Asset Value of the
asset) from the disposition of such asset for purposes of computing Net Profits
or Net Losses; and

(7) Notwithstanding any other provision of this definition, any items of income,
gain, loss or deduction that are specially allocated pursuant to Section 5.2
shall not be taken into account in computing Net Profits or Net Losses. The
amount of items of income, gain, loss and deduction available to be specially
allocated shall be determined using principles analogous to those set forth in
this definition.

The Members acknowledge and agree that for financial accounting purposes the
results of the Company’s operations will be reported in accordance with GAAP and
that Net Profits, Net Losses, and the items taken into account in determining
Net Profits and Net Losses, for any Fiscal Year shall be taken into account for
financial accounting purposes only if, when and to the extent required or
permitted to be taken into account in accordance with GAAP and that GAAP may
require or permit that other items be taken into account.

“Next Distribution Date” is defined in Section 9.6.2.

“Non-Convertible Note” is defined in Section 3.6.3.

“Non-Transferring Member” is defined in Section 7.2.3.

“Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

“Off-Price Volume Limitation” is defined in the definition of “Pre-Approved
License Agreement”.

“Offer Notice” is defined in Section 7.2.3.

“Offer Price” is defined in Section 7.2.3.

 

12



--------------------------------------------------------------------------------

“Off-Price E-Tailers” is defined in the definition of “Excluded Channels.”

“Off-Price Retailers” is defined in the definition of “Excluded Channels.”

“Off-Price Volume Limitation” is defined in the definition of “Pre-Approved
License Agreement.”

“Operating Expense” is defined in Section 6.16.2.

“Option Period” is defined in Section 7.2.1(a).

“Participate” shall include (a) participation in conferences, meetings or
Proceedings with any Governmental Authority, the subject matter of which
includes an item for which BB Member may have liability pursuant to Article 11
of the Asset Purchase Agreement, (b) participation in appearances before any
court or tribunal, the subject matter of which includes an item for which a
party may have liability pursuant to Article 11 of the Asset Purchase Agreement,
and (c) with respect to matters described in the preceding clauses (a) and (b),
participation in the submission and determination of the content of the
documentation, protests, memoranda of fact and law, and briefs, and the conduct
of oral arguments and presentations.

“Percentage Interest” means, with respect to a Member holding one or more Units,
its Interest in the Company as determined by dividing the number of Units owned
by such Member by the total number of Units of the Company then outstanding as
specified in Exhibit A attached hereto, as such exhibit may be modified or
supplemented from time to time in accordance with the terms of this Agreement.

“Permitted Transfer” means any Transfer pursuant to Section 7.2.

“Person” means any person or entity, whether an individual, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture, other
legal entity or Governmental Authority.

“Pre-Approved License Agreement” means a license agreement with respect to
Company IP that (a) (i) does not violate the Company Exclusivity Provisions,
(ii) does not grant a license to use the Company IP in Excluded Channels,
(iii) has a wholesale royalty rate of at least 5.25%, (iv) has an initial
duration of no longer than five and one-half (5.5) years with no more than two
(2) renewals of five (5) years each, (v) includes reasonable and customary
product approval procedures, (vi) does not allow the licensee for BB Store
Categories to sell more than 40% of the BB Store Categories governed by the
license agreement to Off-Price Retailers and Off-Price E-Tailers, provided that
not more than 20% of such BB Store Categories may be sold to Off-Price
E-Tailers, in each case in any contract year (as defined in such license
agreement) without the use of a Diffusion Brand (the “Off-Price Volume
Limitation”), (vii) contains provisions that permit the Company to terminate
such license agreement (after notice and reasonable cure periods not to exceed
ninety (90) days) if the related licensee (1) fails to pay any royalties or
other amounts due under such license agreement, (2) sells, distributes or ships
non-licensed products or licensed products outside the territory or outside of
the channels of distribution specified in such license agreement or
(3) otherwise materially breaches the terms of the license agreement,
(viii) does not involve the sale of merchandise directly with any licensees

 

13



--------------------------------------------------------------------------------

that operate specialty retail or outlet stores in North America in a manner that
has the effect of circumventing the Company Exclusivity Provisions or indirectly
to licensees that sell product to any newly created or modified retail or outlet
stores that primarily carry “bebe” branded products and (ix) contains an
indemnity by the licensee in favor of the Company consistent with the indemnity
obligations of the Company as set forth in the License Agreement; (b) is a
License, as renewed, amended, supplemented or otherwise modified from time to
time after the date of this Agreement, whether or not such License satisfies the
criteria set forth in clause (a) of this definition, provided that any such
renewal, amendment, supplement or other modification does not contravene the
criteria set forth in clause (a) of this definition to a greater extent than
prior to such renewal, amendment, supplement or other modification; (c) is a new
license agreement for a category that was permitted under a License or license
agreement unanimously approved by the Board of Managers that has expired or been
terminated, whether or not such new license agreement satisfies the criteria set
forth in clause (a) of this definition, provided that any such new license
agreement for such category, or any renewal, amendment, supplement or other
modification thereof, does not contravene the criteria set forth in clause
(a) of this definition to a greater extent than such License or license
agreement unanimously approved by the Board of Managers for such category that
has expired or been terminated; or (d) is unanimously approved by the Board of
Managers, whether or not such license agreement satisfies the criteria set forth
in clause (a) of this definition.

“Proceeding” means actions, suits, hearings, arbitrations, proceedings (public
or private), investigations, examinations, audits or claims brought by or
against any Governmental Authority.

“Proprietary Rights” means all right, title and interest in, to and under the
following, in any jurisdiction: (a) Trademarks; (b) rights associated with works
of authorship, including exclusive exploitation rights, copyrights, moral
rights, database rights, and all applications and registrations in connection
therewith; (c) trade secret rights and rights in other confidential or
proprietary information, including know-how, customer data, techniques,
protocols, methods, formulae, algorithms, technical data, customer and supplier
lists; (d) rights in software; (e) other intellectual property or proprietary
rights; and (f) and any rights corresponding to any of the foregoing.

“Provisional Election Notice” is defined in Section 7.2.1(a).

“Purchase Period” is defined in Section 7.2.1(a).

“Purchase Price” is defined in Section 7.2.1.

“Receiving Party” has the meaning set forth in Section 6.14.1.

“Regulations” means temporary and final Treasury Regulations promulgated under
the Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding Treasury Regulations).

“Regulatory Allocations” is defined in Section 5.2.8.

 

14



--------------------------------------------------------------------------------

“Related Party” of any Person means such Person’s Affiliates, heirs, executors,
administrators, estate, successors and assigns.

“Retained URLs” means www.bebe.com, www.bebeoutlets.com and www.2bstores.com.

“ROFO Notice” is defined in Section 7.2.3.

“ROFO Period” is defined in Section 7.2.3.

“Safe Harbors” is defined in Section 7.8.

“Sale Period” is defined in Section 7.2.4.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Substitute Member” means any Person (a) to whom a Member (or Assignee thereof)
Transfers all or any part of its Interest in the Company, and (b) which has been
admitted to the Company as a Substitute Member pursuant to Section 7.6.

“Tax Matters Partner” is defined in Section 9.6.1.

“Trademarks” means trademark, trade name, service name, trade dress and service
mark rights, domain names, hashtags, social media pages and all applications and
registrations in connection therewith, and all goodwill associated with each of
the foregoing.

“Transaction Documents” means this Agreement, the Asset Purchase Agreement and
the License Agreement.

“Transfer” (including, with correlative meaning, the term “Transferred”) means,
with respect to any Membership Interest in the Company or portion thereof, a
sale, conveyance, exchange, assignment, pledge, encumbrance, gift, bequest,
hypothecation or other transfer or disposition by any other means, whether for
value or no value and whether voluntary or involuntary (including, without
limitation, by operation of law), or an agreement to do any of the foregoing,
provided, however, (a) any change in ownership of the voting stock of a Member,
including a Change of Control described in paragraph (1) or (2) of the
definition “Change in Control,” and (b) any pledge or encumbrance of the
Membership Interest as security for debt obtained by BB Member all or a portion
of the proceeds of which are paid to Bluefin Member to satisfy the Purchase
Price in connection with the exercise of the BB Member Option shall not
constitute a Transfer.

“Transfer Shares” is defined in Section 7.2.3.

“Transferring Member” is defined in Section 7.2.3.

 

15



--------------------------------------------------------------------------------

“Unit” means, with respect to a Membership Interest, a fractional, undivided
share of such Membership Interest issued pursuant to Article 3 of this
Agreement. A Membership Interest may include a fractional Unit. As of the date
hereof, the Units are held by the Members in accordance with Exhibit A, which
Exhibit will be updated from time to time in accordance with the terms of this
Agreement.

“Valuation Amount” is defined in Section 7.2.3.

“Voting Stock” is defined in the definition of “Change in Control.”

ARTICLE 3.

CAPITAL; CAPITAL ACCOUNTS AND MEMBERS; FINANCING

 

  3.1 Initial Capital Contributions of Members

3.1.1 BB Member. The Members acknowledge and agree that BB Member has
contributed (or has caused its Affiliates to contribute on its behalf) to the
Company the Contributed Assets and cash as an Initial Capital Contribution, in
the aggregate amount set forth on Exhibit A as of the Effective Date, and this
transaction shall be treated by BB Member and the Company for federal income tax
purposes as a contribution of property to the Company in exchange for an
interest in the Company pursuant to Section 721(a) of the Code.

3.1.2 Bluefin Member. The Members acknowledge and agree that Bluefin Member has
contributed to the Company cash as an Initial Capital Contribution, in the
amount set forth on Exhibit A as of the Effective Date, and this transaction
shall be treated by Bluefin Member and the Company for federal income tax
purposes as a contribution of property to the Company in exchange for an
interest in the Company pursuant to Section 721(a) of the Code.

3.1.3 Capital Account Balances. The names, addresses, initial Capital Account
balances of each Member (after giving effect to the transactions described in
Sections 3.1.1 and 3.1.2), Percentage Interests of, and number of Units owned
by, the Members are as set forth on Exhibit A. The Board of Managers shall cause
Exhibit A to be updated upon the issuance or Transfer of any Units to any new or
existing Member in accordance with this Agreement.

 

  3.2 Additional Capital Contributions by Members

Except as provided in Section 3.1, no Member shall be required to make any
additional Capital Contributions to the Company. However, a Member may make any
additional Capital Contributions to the Company with the written consent of the
other Member. To the extent that a Member makes an additional Capital
Contribution to the Company, the Board of Managers shall cause Exhibit A to be
updated to reflect an increase in the Units of the contributing Member that
fairly and equitably reflects the value of its additional Capital Contribution
in relation to the aggregate amount of all Capital Contributions made by the
Members.

 

16



--------------------------------------------------------------------------------

  3.3 Capital Accounts

A Capital Account shall be established and maintained by the Company for each
Member in accordance with the terms of this Agreement.

 

  3.4 Member Capital

Except as otherwise provided in this Agreement or with the prior vote of the
Board of Managers: (a) no Member shall demand or be entitled to receive a return
of or interest on any portion of its Capital Contributions or balance in its
Capital Account; (b) no Member shall withdraw any portion of its Capital
Contributions or receive any distributions from the Company as a return of
capital on account of such Capital Contributions; and (c) the Company shall not
redeem or repurchase the Membership Interest of any Member, provided that any
such return, distribution or redemption that is permitted hereunder shall be pro
rata based upon the Members’ respective Percentage Interests.

 

  3.5 Liability of Members

Except as otherwise required by any non-waivable provision of the Act or other
Applicable Law and except as provided in this Agreement or other agreements
between the Company and one or more Members or their Affiliates, no Member shall
be personally liable in any manner whatsoever for any debt, liability or other
obligation of the Company, whether such debt, liability or other obligation
arises in contract, tort, or otherwise solely by reason of being a Member.

 

  3.6 Financing

3.6.1 Sources. The Board of Managers shall be responsible for determining the
type of financing required to fund the operations of the Company, which may
include issuing equity to Members or through transactions in public or private
markets, or incurring debt from Members or from public, private or bank markets
with or without a Member Guarantee; provided, however, that no Member Debt
Financing or Member Guarantee shall affect a Member’s respective Membership
Interest. In considering financing options, the Board of Managers shall seek any
financing in the following order of priority:

(a) lease and debt financing and other similar financing from Persons other than
Members or their Affiliates without a Member Guarantee; then

(b) Member Guaranteed Financing guaranteed by Bluefin Member; then

(c) Member Debt Financing from Bluefin Member; then

(d) any other sources of funding.

3.6.2 Approval. Any financing from a Person other than Members or their
Affiliates or a Member Guaranteed Financing shall be on commercially reasonably
terms and subject to the Board of Managers’ consent, such consent to not be
unreasonably withheld, conditioned or delayed.

 

17



--------------------------------------------------------------------------------

3.6.3 Note. If a Member elects to provide Member Debt Financing to the Company,
the Company shall issue to such Member a non-convertible note in the amount of
such Member’s funding of the Member Debt Financing (“Non-Convertible Note”).
Each Non-Convertible Note shall bear interest at an interest rate and contain
terms and conditions reasonably acceptable to such Member and the Company
(pursuant to a unanimous approval of the Board of Managers) determined at the
time of such funding.

ARTICLE 4.

DISTRIBUTIONS

 

  4.1 Distributions of Cash Available for Distribution

4.1.1 Cash Reserve and Interim Distributions. Subject to applicable legal and
contractual restrictions and to Section 4.2 and Article 8, available Company
cash balances will be treated as follows (in the following order of priority):

(a) First, cash will be retained in the Company in an amount sufficient to fund
the Company’s operations, in accordance with the Annual Budget, including a
reserve which may be in an amount up to $1,000,000, as determined by the
Administrative Manager, or such greater amount determined unanimously by the
Board of Managers. Such amount (i) will take into consideration scheduled debt
service, lease and other payments to third parties, payments of amounts due to
either Member or their respective Affiliates pursuant to intellectual property
license agreements, distribution agreements, consulting agreements, services
agreements, subcontracting agreements, lease agreements and other similar
agreements, and scheduled debt service payments, but (ii) will not otherwise
include any of the uses of funds described in Sections 4.1.1(b) below; and

(b) Second, at least 80% of any excess Cash remaining (“Available Cash”) will be
distributed on a quarterly basis to the Members pro rata based on their
Percentage Interests at the time of such distribution unless the Board of
Managers decides otherwise.

 

  4.2 Distributions Upon Liquidation

Distributions made in conjunction with the final liquidation of the Company
shall be applied or distributed as provided in Article 8 hereof.

 

  4.3 Withholding

The Company may withhold amounts in respect federal, state, local or foreign
taxes that the Board of Managers determines the Company is required to withhold
or pay pursuant to any Applicable Law with respect to any amount distributable
or allocable to each Member pursuant to this Agreement, and each Member hereby
authorizes the Company to withhold from or pay on behalf of or with respect to
such Member such amount of federal, state, local or foreign taxes. Any amounts
withheld pursuant to this Section 4.3 shall be treated as having been
distributed to such Member. Any amount of taxes paid by the Company on behalf

 

18



--------------------------------------------------------------------------------

of or with respect to a Member pursuant to this Section 4.3, which amount is not
attributable to amounts that have been withheld with respect to such Member
pursuant to this Section 4.3, shall be deemed to be an advance against the next
distributions that would otherwise be made to such Member, and such amount shall
be satisfied by offset from such next distributions. Each Member hereby
represents that it has provided to the Company IRS Form W-9 and that it has
provided or will from time to time provide such other forms or documents as may
reasonably be required in order to establish the status of such Member for
purposes of the tax laws of any applicable jurisdiction. Each Member agrees to
indemnify and hold harmless the Company (and any Person acting on the Company’s
behalf) from any liability imposed on the Company for (i) any action taken by
the Company in reliance upon such representation of tax withholding status or
(ii) any failure to withhold from any amount distributable or allocable, or
deemed distributable or allocable, to such Member pursuant to this Agreement. A
Member’s obligations hereunder shall survive the dissolution, liquidation or
winding up of the Company.

 

  4.4 Distributions in Kind

(a) No right is given to any Member to demand or receive any distribution of
property other than cash as provided in this Agreement. Upon a vote of the Board
of Managers, the Board of Managers may determine, in its sole and absolute
discretion, to make a distribution in kind of Company Assets to the Members, and
such Company Assets shall be distributed in such fashion as to ensure that the
fair market value thereof (as determined by the Board of Managers) is
distributed, and any items of gain or loss resulting from such distribution are
allocated, in accordance with this Article 4 and Articles 5 and 8 hereof.

(b) Unless all of the Members agree otherwise in writing, any distribution in
kind of Company Assets shall be made to the Members in undivided interests in
proportions reflecting the manner in which the equivalent amount of cash would
be distributed pursuant to Sections 4.1.1(b) or 8.6.1(d), as applicable.

 

  4.5 Limitations on Distributions

Notwithstanding any provision to the contrary contained in this Agreement,
neither the Company nor the Board of Managers, on behalf of the Company, shall
be required to or shall knowingly make a distribution to any Member or the
holder of any Economic Interest on account of its Membership Interest or
Economic Interest in the Company (as applicable) in violation of the Act or
other Applicable Law.

ARTICLE 5.

ALLOCATIONS OF NET PROFITS AND NET LOSSES

 

  5.1 General Allocation of Net Profits and Losses

5.1.1 Net Profits and Net Losses shall be determined and allocated with respect
to each taxable year of the Company as of the end of such taxable year, at such
times as the Gross Asset Value of any Company Asset is adjusted pursuant to
subsection (2) or subsection (3) of the definition of “Gross Asset Value,” and
at such other times, if any, as the Board of Managers shall determine is
appropriate for purposes of administering this Agreement. Subject to the other
provisions of this Agreement, an allocation to a Member of a share of Net
Profits or Net Losses shall be treated as an allocation of the same share of
each item of income, gain, loss or deduction that is taken into account in
computing Net Profits or Net Losses.

 

19



--------------------------------------------------------------------------------

5.1.2 Subject to the other provisions of this Article 5, Net Profits, Net Losses
and any other items of income, gain, loss and deduction for any Company taxable
year shall be allocated in proportion to the Members’ respective Percentage
Interests.

 

  5.2 Regulatory Allocations

Notwithstanding the foregoing provisions of this Article 5, the following
special allocations shall be made in the following order of priority:

5.2.1 If there is a net decrease in Company Minimum Gain during a Company
taxable year, then, to the extent required by Regulations Section 1.704-2(f),
each Member shall be specially allocated items of Company income and gain for
such taxable year (and, if necessary, for subsequent years) in an amount equal
to such Member’s share of the net decrease in Company Minimum Gain, determined
in accordance with Regulations Section 1.704-2(g)(2). This Section 5.2.1 is
intended to comply with the minimum gain chargeback requirement in Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

5.2.2 If there is a net decrease in Member Minimum Gain attributable to a Member
Nonrecourse Debt during any Company taxable year, each Member who has a share of
the Member Minimum Gain attributable to such Member Nonrecourse Debt, determined
in accordance with Regulations Section 1.704-2(i)(5), shall, to the extent
required by Regulations Section 1.704-2(i)(4), be specially allocated items of
Company income and gain for such taxable year (and, if necessary, subsequent
years) in an amount equal to such Member’s share of the net decrease in Member
Minimum Gain attributable to such Member Nonrecourse Debt, determined in a
manner consistent with the provisions of Regulations Section 1.704-2(g)(2). This
Section 5.2.2 is intended to comply with the partner nonrecourse debt minimum
gain chargeback requirement in Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

5.2.3 If any Member unexpectedly receives an adjustment, allocation, or
distribution of the type contemplated by Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), and after receiving such
adjustment, allocation, or distribution, such Member has an Adjusted Capital
Account Deficit, items of income and gain shall be specially allocated to all
such Members (in proportion to the amounts of their respective Adjusted Capital
Account Deficits) in an amount and manner sufficient to eliminate the Adjusted
Capital Account Deficit of such Member as quickly as possible. This
Section 5.2.3 is intended to constitute a “qualified income offset” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

5.2.4 If the allocation of Net Loss to a Member as provided in Section 5.1 would
create or increase an Adjusted Capital Account Deficit for such Member, there
shall be allocated to such Member only that amount of Net Loss as will not
create or increase an Adjusted Capital Account Deficit. The Net Loss that would,
absent the application of the preceding sentence, otherwise be allocated to such
Member shall be allocated to the other Members in accordance with their relative
Percentage Interests, subject to the limitations of this

 

20



--------------------------------------------------------------------------------

Section 5.2.4. If, after the allocation of Net Loss pursuant to the preceding
two sentences, no additional amount of Net Loss can be allocated to any Member
without creating or increasing an Adjusted Capital Account Deficit for such
Member, then Net Loss shall be allocated to the Members in accordance with their
relative Percentage Interests. This Section 5.2.4 is intended to implement the
alternate test for economic effect set forth in Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

5.2.5 To the extent that an adjustment to the adjusted tax basis of any Company
Asset pursuant to Code Section 734(b) or Code Section 743(b) is required,
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
its Interest in the Company, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
gain or loss shall be specially allocated to the Members in accordance with
their interests in the Company in the event that Regulations Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Members to whom such distribution was
made in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.

5.2.6 The Nonrecourse Deductions for each taxable year of the Company shall be
allocated to the Members in proportion to their Percentage Interests.

5.2.7 The Member Nonrecourse Deductions shall be allocated each year to the
Member that bears the economic risk of loss (within the meaning of Regulations
Section 1.752-2) for the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable.

5.2.8 The allocations set forth in Sections 5.2.1, 5.2.2, 5.2.3, 5.2.4, 5.2.5,
5.2.6 and 5.2.7 (the “Regulatory Allocations”) are intended to comply with
certain requirements of Regulations Sections 1.704-1(b) and 1.704-2.
Notwithstanding the provisions of Section 5.1.2, the Regulatory Allocations
shall be taken into account by the Board of Managers in specially allocating
other items of income, gain, loss and deduction among the Members so that, to
the extent possible, the net amount of such allocations of other items and the
Regulatory Allocations to each Member shall be equal to the net amount that
would have been allocated to each such Member if the Regulatory Allocations had
not occurred. In exercising its discretion under this Section 5.2.8, the Board
of Managers shall take into account future Regulatory Allocations that, although
not yet made, are likely to offset other Regulatory Allocations previously made.

 

  5.3 Tax Allocations

5.3.1 Except as provided in Section 5.3.2, for income tax purposes under the
Code and the Regulations and for purposes of applicable state and local law,
each Company item of income, gain, loss and deduction shall be allocated between
the Members in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to this Article 5.

5.3.2 Tax items with respect to Company Assets that are contributed to the
Company with a Gross Asset Value that varies from its basis in the hands of the
contributing

 

21



--------------------------------------------------------------------------------

Member immediately preceding the date of contribution shall be allocated between
the Members for income tax purposes pursuant to Regulations promulgated under
Code Section 704(c) or, if applicable, corresponding provisions of applicable
state or local law so as to take into account such variation. The Company shall
account for such variation under the remedial allocation method described in
Regulations Section 1.704-3(d). If the Gross Asset Value of any Company Asset is
adjusted pursuant to subsection (2) of the definition of “Gross Asset Value,”
subsequent allocations of income, gain, loss and deduction with respect to such
Company Asset shall take account of any variation between the adjusted basis of
such Company Asset for federal income tax purposes and its Gross Asset Value
under any permissible method set forth in Regulations Section 1.704-3 as
determined by the Board of Managers. Any tax credits will be allocated to the
Members in accordance with the requirements of applicable tax law. Allocations
pursuant to this Section 5.3.2 are solely for purposes of federal, state and
local taxes and shall not affect, or in any way be taken into account in
computing, any Member’s Capital Account or share of Net Profits, Net Losses and
any other items or distributions pursuant to any provision of this Agreement.

 

  5.4 Other Provisions

5.4.1 For any Company taxable year during which any Membership Interest or
Economic Interest or portion thereof is Transferred between the Members or to
another Person or is otherwise disposed of or acquired, or there is for any
other reason a change in the Members’ respective Percentage Interests, the
portion of the Net Profits, Net Losses and other items of income, gain, loss,
deduction and credit with respect to such Membership Interest or Economic
Interest or portion thereof shall be allocated and, to the extent necessary
apportioned, under any method allowed pursuant to Section 706 of the Code and
the applicable Regulations, as reasonably determined by the Board of Managers;
provided, that the Board of Managers shall, to the extent permitted under the
Code and the applicable Regulations, utilize consistent methods with respect to
the same or substantially similar transactions and items in making such
allocations or apportionments with respect to all such changes in the Members’
respective Percentage Interests, whether occurring within a single Company
taxable year or in different Company taxable years.

5.4.2 In the event that the Code or any Regulations require allocations of items
of income, gain, loss, deduction or credit different from those set forth in
this Article 5, the Board of Managers is hereby authorized to make new
allocations in reliance on the Code and such Regulations, and no such new
allocation shall give rise to any claim or cause of action by any Member,
provided that such allocations are consistent with the advice of the Company
Accountant or tax counsel and are not likely to alter materially the amounts
which each Member is entitled to receive under the terms of this Agreement.

5.4.3 For purposes of determining a Member’s proportional share of the Company’s
“excess nonrecourse liabilities” within the meaning of Regulations
Section 1.752-3(a)(3), each Member’s interest in Net Profits shall be such
Member’s Percentage Interest.

5.4.4 All matters concerning the allocations and other determinations provided
for in this Article 5 and any accounting procedures not expressly provided for
in this Agreement shall be determined by the Board of Managers in a manner
consistent with the terms and intent of this Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE 6.

MANAGEMENT AND OPERATIONS

 

  6.1 Board of Managers

6.1.1 Powers. Except as otherwise expressly provided in this Agreement, all
management powers over the business, property and affairs of the Company are
exclusively vested in a board of Managers (the “Board of Managers”), and no
Member shall have any right to participate in or exercise control or management
power over the business and affairs of the Company or otherwise to bind, act or
purport to act on behalf of the Company in any manner. Subject to the
limitations set forth in this Agreement, the Board of Managers shall have all
the rights and powers that may be possessed by a manager under the Act, which
shall include, without limitation, the power to incur indebtedness, the power to
enter into agreements and commitments of all kinds, the power to manage, acquire
and dispose of Company Assets, and all ancillary powers necessary or convenient
as to the foregoing. Unless authorized by a vote of the Board of Managers or
otherwise set forth in this Agreement, no individual Manager may act for the
Board of Managers or have authority to bind the Company. The Managers shall
devote such time to the business and affairs of the Company as is reasonably
necessary for the performance of their duties, but shall not be required to
devote full time to the performance of such duties.

 

  6.2 Number of Managers; Appointment of Managers

The Board of Managers shall initially consist of four (4) individuals (each such
individual, a “Manager”). Two (2) of the Managers shall be appointed by BB
Member and two (2) of the Managers shall be appointed by Bluefin Member. Unless
a Manager resigns (including death or retirement) or is removed, each Manager
shall hold office until a successor shall have been duly elected in accordance
with this Section 6.2. Any Manager may be removed for cause in accordance with
Applicable Law. In addition, each Member having the right to nominate a Manager
or Managers pursuant to this Section 6.2 shall also have the right, in its sole
discretion, to remove such Manager or Managers at any time, by delivery of
written notice to the other Members, the Company and the Manager(s) to be
removed. In the case of a vacancy in the office of a Manager for any reason
(including by reason of death, resignation, retirement or removal pursuant to
the preceding sentence), the vacancy shall be filled by the Member that
nominated the Manager in question. BB Member hereby selects Manny Mashouf and
Walter Parks to serve on the initial Board of Managers. Bluefin Member hereby
selects Joseph Gabbay and Ralph Gindi to serve on the initial Board of Managers.

 

  6.3 Chairman of the Board of Managers

A Chairman of the Board of Managers (the “Chairman of the Board”) shall preside
at all meetings of the Board of Managers. The Chairman of the Board will be
appointed by a majority of the Board of Managers and neither Member will have an
approval right.

 

23



--------------------------------------------------------------------------------

  6.4 Meetings of Members and of the Board of Managers; Quorum

6.4.1 Member Meetings. At any time, and from time to time, the Board of Managers
may, but shall not be required to, call meetings of the Members. Written notice
of any such meeting (which may be provided via facsimile) shall be given to all
Members not less than five (5) Business Days nor more than thirty-five
(35) Business Days prior to the date of such meeting. Each meeting of the
Members shall be conducted by the Chairman of the Board of Managers or any
designee thereof. The Members shall be permitted to take any actions on behalf
of the Company that are expressly authorized activities of the Company under
this Agreement and have been specifically requested by the Company in writing,
other than any actions specifically delegated to the Board of Managers or the
Administrative Manager in this Agreement. Each Member may authorize any Person
(provided such other Person is an officer of the Member or its parent company)
to act for it or on its behalf on all matters in which the Member is entitled to
participate. Each proxy must be signed by a duly authorized officer of the
Member. All other provisions governing, or otherwise relating to, the holding of
meetings of the Members, shall from time to time be established in the sole
discretion of the Board of Managers. Interpreters will be provided for any
meeting of the Members, at the cost of the Company, upon the request of any
Member.

6.4.2 Action by Member Consent. Any action which may be taken at any meeting of
the Members, may be taken without a meeting, without prior notice and without a
vote, if a consent in writing, setting forth the action so taken is executed by
all Members.

6.4.3 Board Meetings. The Board of Managers shall hold meetings at least once
per every calendar quarter. The presence of all four (4) Managers, in each case,
in person or by telephone conference or by other means of communications
acceptable to the Board of Managers, shall be necessary and sufficient to
constitute a quorum for the purpose of taking action by the Board of Managers at
any meeting of the Board of Managers.

6.4.4 Notice; Waiver. The regular quarterly meetings of the Board of Managers
described in Section 6.4.3 shall be held upon not less than five (5) Business
Days written notice. Additional meetings of the Board of Managers may be held at
the request of any Manager, upon not less than five (5) Business Days written
notice (which may be provided via facsimile or other manner provided in
Section 9.5) or telephonic notice to each Manager (which notice shall be
provided to the other Managers by the requesting Manager). The presence of any
Manager at a meeting (including by means of telephone conference or other means
of communications acceptable to the Board of Managers) shall constitute a waiver
of notice of the meeting with respect to such Manager.

6.4.5 Voting of Managers. Except as otherwise expressly provided in this
Agreement, all actions, determinations or resolutions of the Board of Managers
shall require the affirmative vote or consent of a majority of the Board of
Managers present at any meeting at which a quorum is present. Each Manager shall
be entitled to one (1) vote. The Board of Managers may act without a meeting if
the action is consented to in advance or subsequently ratified, in each case in
writing, by the requisite number of Managers that would have been required at a
meeting of the Board of Managers with all Managers present.

 

24



--------------------------------------------------------------------------------

6.4.6 Meetings by Telecommunications. Unless the Act otherwise provides, members
of the Board of Managers shall have the right to participate in all meetings of
the Board of Managers by means of a conference telephone or similar
communications equipment by means of which all persons participating in the
meeting can hear each other at the same time and participation by such means
shall constitute presence in person at a meeting.

 

  6.5 Actions Requiring a Unanimous Vote of the Board of Managers

The Company and the Administrative Manager may not, and no Member or Manager may
cause the Company or the Administrative Manager to, take any of the following
actions without the unanimous approval of the Board of Managers:

(a) issue equity or change the equity capital structure of any Company Entity;

(b) incur any debt for borrowed money;

(c) enter into any business other than in accordance with Section 1.4;

(d) subject to Section 6.10.2, enter into, amend, modify, cancel, terminate or
waive any terms of a License, a license agreement or a distribution agreement
for Company IP if such amendment, modification, cancellation, termination or
waiver would result in a violation of the definition of Pre-Approved License
Agreement;

(e) effect any resolution to wind-up any Company Entity or effect the filing of
any application or petition for bankruptcy, reorganization or other similar
proceedings under Applicable Laws with respect to any Company Entity;

(f) effect a merger or consolidation (in a transaction or series of
transactions) in which the Company is not the surviving entity or in which the
Company is the surviving entity but in either case in which the Membership
Interests or Units possessing fifty percent (50%) or more of the total combined
Membership Interests or Units are transferred to a Person or Persons different
than those who held such interests immediately prior to the merger or
consolidation or the initial transaction culminating in such merger or
consolidation;

(g) effect any disposition of, assets (including through a transfer of equity
securities), other than a disposal of Company IP pursuant to Section 6.18.2, by
a Company Entity or Company Entities (including by merger, consolidation or
otherwise) that comprise greater than twenty percent (20%) of the fair market
value of the assets of the Company Entities taken as a whole;

(h) effect any distribution from the Company to its Members other than in cash
or any distribution in cash other than in accordance with Article 4 of this
Agreement;

(i) enter into any contract or other arrangement, whether written or oral, with
Joseph Gabbay, Ralph Gindi or Bluefin Member or any of their respective
Affiliates other than with the Administrative Manager or with respect to the
payment of the Operating Expense to Bluefin Member or its designee;

 

25



--------------------------------------------------------------------------------

(j) incur any expenses other than the Operating Expense or expenses contemplated
by the applicable Annual Budget;

(k) sell or transfer any Company IP other than a disposal in accordance with
Section 6.18.2;

(l) amend the Certificate or the charter documents of any Company Entity (other
than this Agreement);

(m) commence any litigation with respect to Company IP (other than pursuant to
Section 6.7.1(b) or 6.7.1(c));

(n) make any election or otherwise take any action to cause the Company to cease
to be treated as a partnership for federal and applicable state income tax
purposes; or

(o) enter into any Trademark co-existence agreements that would affect the
Company IP or restrict the right of BB Member or any Affiliate of BB Member to
sell products sold as of the Effective Date by BB Member or any Affiliate of BB
Member pursuant to the License Agreement.

 

  6.6 Compensation of Managers

Except for reimbursement from the Company for out-of-pocket costs and expenses
incurred by the Managers in the performance of their duties, the Managers shall
not be entitled to any other compensation in their capacities solely as Managers
unless otherwise agreed upon in writing by all of the Members or except as
expressly set forth in this Agreement.

 

  6.7 Administrative Manager

6.7.1 Subject to the provisions hereof, the day-to-day administrative affairs of
the Company shall be operated and managed by Bluefin Member or any designee
appointed by Bluefin Member (in such capacity, the “Administrative Manager”).
The Administrative Manager shall have the following responsibilities (to be
exercised in the sole discretion of the Administrative Manager, and none of
which shall require approval by the Board of Managers (except as set forth in
Section 6.5), any Members (except as set forth in Section 6.17) or any other
Person):

(a) arranging or providing for back-office services, including administering the
License Agreement, Pre-Approved License Agreements and other Company contracts,
trademark registration and maintenance (subject to Section 6.18), accounting,
finance, tax and treasury functions, and incurring costs relating thereto;

(b) commencing any litigation to prosecute, defend or enforce any right or claim
for payment of royalties or other fees with respect to any License, Pre-Approved

 

26



--------------------------------------------------------------------------------

License Agreement or any other license agreement or distribution agreement to
which the Company is a party, or retaining counsel to defend any claim, demand
or litigation with respect thereto, without consent of the Board of Managers,
any Manager or any Members but providing three (3) Business Days’ prior written
notice to BB Member prior to commencing any such litigation or retaining such
counsel;

(c) commencing any litigation to prosecute, defend or enforce any right or claim
(other than for payment of royalties or other fees) with respect to any License,
Pre-Approved License Agreement or any other license agreement or distribution
agreement to which the Company is a party, or retaining counsel to defend any
claim, demand or litigation with respect thereto, with consent of BB Member,
provided that if BB Member does not respond to the Administrative Manager in
writing within five (5) Business Days’ after the Administrative Manager provides
written notice to BB Member of its proposal to commence litigation or retain
counsel with a reasonably detailed description of the proposal to enable BB
Member to determine the nature, cost and impact of the litigation, then BB
Member shall be deemed to have consented to the Administrative Manager’s request
to commence such litigation or retain such counsel;

(d) negotiating and entering into license agreements and distribution agreements
and amendments, modifications and waivers of provisions thereof and of Licenses,
provided that, subject to Section 6.10.2, such license agreements and
distribution agreements and such amendments, modifications and waivers would not
result in a violation of the definition of Pre-Approved License Agreement;

(e) approving product of license partners (provided that the Administrative
Manager may only approve products of license partners that are consistent with
the quality level acceptable in the applicable US channels of distribution, or
the equivalent channels of distribution in other jurisdictions with similar
quality levels, where such product is permitted to be sold, preparing the Annual
Budget and approving the incurrence of expenses in accordance with the Annual
Budget;

(f) preparing style guides, quality control documents or procedures,

(g) keeping and maintaining, or cause to be kept and maintained, in accordance
with the provisions of Section 6.8.1, books and records of accounts of the
properties and business transactions of the Company, including accounts of its
assets, liabilities, receipts, disbursements, gains, losses and capital;

(h) depositing all moneys and other valuable effects in the name and to the
credit of the Company in such depositories as may be designated by the Board of
Managers, and disbursing the funds of the Company as may be ordered by the Board
of Managers;

(i) (i) providing employees for service to the Company, arranging for the hiring
and firing of necessary personnel of the Company, or engaging and terminating
consultants to the Company, and (ii) providing or arranging for reasonably
adequate office space for the use of the Company (initially within the existing
office facility of Bluefin Member), and incurring costs relating thereto;

 

27



--------------------------------------------------------------------------------

(j) subject to Section 6.5(d), identifying third parties with interest in
potentially licensing one or more of the Company’s Trademarks, and arranging for
meetings with such third parties and negotiating Licenses for Company IP
therewith;

(k) designing, advertising, promoting and marketing the Company IP for the
Company’s wholesale business; and

(l) such other responsibilities as shall be unanimously agreed to by the Board
of Managers.

 

  6.8 Accounting; Records and Reports

6.8.1 Accounting and Fiscal Year. The books, records and accounts of the
Company, including for all applicable tax purposes, will be maintained in
accordance with such methods of accounting as shall be determined by the Board
of Managers. The fiscal year of the Company (“Fiscal Year”) shall be a calendar
year, or a fiscal year ending on such other date as the Board of Managers shall
determine. The Company shall have a taxable year which complies with
Section 706(b) of the Code.

6.8.2 Books and Records. The Board of Managers shall cause to be kept, at the
principal place of business of the Company, at the offices of the Company
Accountant or at such other location as the Board of Managers shall reasonably
deem appropriate, full and proper ledgers, other books of account, and records
of all receipts and disbursements, other financial activities, and the internal
affairs of the Company (which may be kept electronically) for at least the
current and past seven (7) Fiscal Years. The Board of Managers shall also cause
to be kept at such location copies of each of the following:

(a) a current list of the full name and last known address of each Member, and
the capital account, number of Units and Percentage Interest held by each
Member;

(b) a current list of the full name and last known address of each Manager;

(c) the Certificate of the Company, any amendments to the Certificate, and
executed copies of any powers of attorney granted for the purpose of executing
the Certificate;

(d) the Company’s federal, state and local income tax returns and reports, if
any, for the seven (7) most recent years;

(e) this Agreement and any amendments to this Agreement;

(f) financial statements of the Company for the five (5) most recent Fiscal
Years; and

(g) minutes of meetings of the Board of Managers and the Members and any written
consents of the Board of Managers or the Members for actions taken without a
meeting.

 

28



--------------------------------------------------------------------------------

6.8.3 Financial Reports. The Board of Managers shall also cause to be sent to
each Member of the Company, the following:

(a) within sixty (60) days after the Effective Date, an unaudited balance sheet
of the Company as of the Effective Date;

(b) within sixty (60) days following the end of each Company taxable year,
subject to using commercially reasonable efforts, a computation of the Company’s
estimated taxable income allocable to such Member, within two hundred (200) days
following the end of each Company taxable year, subject to using commercially
reasonable efforts, the Schedule K-1 to IRS Form 1065 and such other information
as may be reasonably required by the Members for preparation of their respective
federal, state and local income or franchise tax returns and, if not previously
delivered, within two hundred and forty-five days (245) days following the end
of each Company taxable year, the Schedule K-1 to IRS Form 1065 and such other
information as may be reasonably required by the Members for preparation of
their respective federal, state and local income or franchise tax returns;

(c) a copy of the Company’s federal, state and local income tax or information
returns for each Company taxable year, concurrent with the filing of such
returns;

(d) within sixty (60) days after the end of each fiscal year of BB Member or as
soon thereafter as practicable, subject to using commercially reasonable
efforts, an audited balance sheet, income statement and statement of cash flows
for such fiscal year;

(e) within thirty (30) days after the end of each fiscal quarter or as soon
thereafter as reasonably practicable, an unaudited balance sheet, income
statement and statement of cash flows for the quarter then ended, prepared in
accordance with GAAP, as well as such other financial information as any Member
may reasonably request to enable such Member and its Affiliates to prepare their
consolidated quarterly and annual financial statements; and

(f) such other financial and business information as any Member may reasonably
request from time to time.

6.8.4 Access to Company Books and Records.

(a) Members (personally or through an authorized representative) may, for
purposes reasonably related to their Interests, upon reasonable prior written
notice, which shall be not less than seven (7) Business Days, and during
reasonable business hours (i) examine and copy (at their own cost and expense)
the books and records of the Company, including the records listed in
Section 6.8.2, and (ii) have access to the Company’s management, plans and other
Company IP to conduct due diligence and other investigations regarding the
business and assets of the Company at such Member’s sole expense, and the
Company shall reasonably cooperate with such Member in such due diligence and
investigations.

(b) Subject to such reasonable standards as imposed by the Board of Managers,
upon the request of any Member for purposes reasonably related to its Interest,
the Board of Managers shall promptly deliver or cause to be delivered to the
requesting Member, at the expense of the Company, a copy of the information
required to be maintained under Sections 6.8.2(a) through 6.8.2(g).

 

29



--------------------------------------------------------------------------------

(c) Any Member’s request for documents or request to inspect or copy documents
under this Section 6.8.4 (i) may be made by that Member or that Member’s
authorized representative and (ii) shall be made in writing and shall state the
purpose of such demand.

(d) The Board of Managers shall promptly furnish to a Member a copy of any
amendment to the Certificate or this Agreement.

(e) Except as specifically stated in an agreement among each of the Members and
the Company, a Person that holds an Economic Interest but who is not a Member
shall have no right to information concerning the business and affairs of the
Company and no inspection rights.

 

  6.9 Indemnification and Liability of the Managers

6.9.1 Indemnification. The Company shall indemnify and hold harmless each
current and former Member, Manager, Tax Matters Partner, and their respective
Affiliates, and the Administrative Manager and their respective officers,
employees, managers, agents and/or representatives (each individually, an
“Indemnitee”) to the fullest extent permitted by Applicable Law from and against
any and all losses, claims, demands, costs, damages, liabilities, whether joint
or several, expenses of any nature (including reasonable attorneys’ fees and
disbursements), judgments, fines, settlements and other amounts (each an
“Indemnified Loss”) arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, in which the
Indemnitee may be involved, or threatened to be involved as a party or
otherwise, arising out of or incident to the business of the Company, provided
that any such Indemnified Loss did not arise from any action or failure to act
that was fraudulent or a result of willful misconduct or gross negligence by
such Indemnitee as determined by a court of competent jurisdiction in a final,
non-appealable decision. The termination of an action, suit or proceeding by
judgment, order, settlement, or upon a plea of nolo contendere or its
equivalent, shall not, in and of itself, create a presumption or otherwise
constitute evidence that the Indemnitee acted in a manner contrary to that
specified in clauses (a) or (b) above.

6.9.2 Expenses. Expenses incurred by an Indemnitee in defending any claim,
demand, action, suit or proceeding subject to this Section 6.9 shall be advanced
by the Company prior to the final disposition of such claim, demand, action,
suit, or proceeding.

6.9.3 Company Expenses. Any indemnification provided hereunder shall be
satisfied solely out of the Company Assets, as an expense of the Company. No
Member shall be subject to personal liability by reason of these indemnification
provisions.

6.9.4 No Other Rights. The provisions of this Section 6.9 are for the benefit of
the Indemnitees and shall not be deemed to create any rights for the benefit of
any other Person; provided, however, that the indemnification rights provided in
this Section 6.9 will inure to the benefit of the heirs, legal representatives,
successors, assigns and administrators of the Indemnitee.

 

30



--------------------------------------------------------------------------------

6.9.5 No Liability. No Indemnitee shall be liable to the Company or to any
Member for any losses sustained or liabilities incurred as a result of any act
or omission of such Indemnitee unless such Indemnitee acted in a fraudulent
manner or with willful misconduct or gross negligence as determined by a court
of competent jurisdiction in a final, non-appealable decision.

6.9.6 Reliance Upon Agreement. To the extent that any Manager has, at law or in
equity, duties (including, without limitation, fiduciary duties) to the Company,
any Member or other Person bound by the terms of this Agreement, such Manager
acting in accordance with this Agreement shall not be liable to the Company, any
Member, or any such other Person for its good faith reliance on the provisions
of this Agreement.

6.9.7 Fiduciary Duties. The only fiduciary duties a Manager owes to the Company
and the Members are the fiduciary duties a director serving on the board of
directors of a Delaware corporation would have under the DGCL, as interpreted by
Delaware courts. Notwithstanding the foregoing, a Manager shall not be required
to recuse himself or herself from the Board of Managers’ consideration of a
matter in which the Member appointing such Manager may have a material financial
interest. Such Manager shall be permitted to vote on such matter, and voting to
approve such matter shall not in itself constitute a violation of such Manager’s
fiduciary duties.

6.9.8 Business Opportunity. Notwithstanding Section 6.9.7, if a Member or any of
its Affiliates is offered or discovers a business opportunity of the type and
character that is consistent with the business of the Company (a “Business
Opportunity”), such Member or any such Affiliate shall be free to pursue such
Business Opportunity, in its sole discretion, subject to the terms of the
Transaction Documents, and not be under any obligation to offer to the Company
the right to pursue such Business Opportunity for the benefit of the Company.

 

  6.10 Certain Decisions and Actions

6.10.1 Bluefin Member Approvals. Notwithstanding anything to the contrary in
Section 6.1, Section 6.5 or Section 6.9.7, any and all decisions or actions by
the Company (a) relating to the exercise or enforcement of the Company’s rights
(including any rights to consent to or approve any action by the other party
thereto) under the Asset Purchase Agreement or the License Agreement (or any
provision of either thereof), must be approved solely by one or both of the
Managers (acting in good faith) designated or nominated by Bluefin Member and
not by (1) any Manager designated or nominated by BB Member, or (2) the Members
of the Company.

6.10.2 No Further Licensing Restrictions. Notwithstanding the rights provided to
the Board of Managers in Section 6.5(d) and the limitations imposed on the
Administrative Manager by Section 6.7.1(d), in the event that the License
Agreement is terminated, BB Member sells or transfers the Retained URL
www.bebe.com or no longer owns the Retained URL www.bebe.com (and the Retained
URL www.bebe.com has not been sold or transferred to an Affiliate of BB Member
or the Company) or BB Member is subject to an Insolvency Proceeding,

 

31



--------------------------------------------------------------------------------

then from and after the occurrence of any such event (a) the Board of Managers
shall not have the right under Section 6.5(d) to approve any license agreement
or distribution agreement for Company IP or to approve any amendment,
modification, cancellation, termination or waiver of any terms of any License,
license agreement or distribution agreement for Company IP notwithstanding that
entry into such license agreement or distribution agreement or amendment,
modification or waiver thereof or of a License would result in a violation of
the definition of Pre-Approved License Agreement (including, without limitation,
any violation of restrictions with respect to Excluded Channels) and (b) the
Administrative Manager may negotiate and enter into license agreements and
distribution agreements and amendments, modifications and waivers of provisions
thereof and of Licenses and notwithstanding that entry into such license
agreements or distribution agreements or amendments, modifications and waivers
thereof or of a License would result in a violation of the definition of
Pre-Approved License Agreement (including, without limitation, any violation of
restrictions with respect to Excluded Channels).

 

  6.11 Officers of the Company

The Administrative Manager shall have the authority to establish such officers
of the Company as it shall determine, and to appoint individuals to serve as
such officers, including chairman, chief executive officer, one or more vice
presidents, secretary, assistant secretary, treasurer and assistant treasurer.
Each such officer shall serve for such period of time as shall be determined by
the Administrative Manager (in its sole discretion) and shall have such
management powers and authorities as the Administrative Manager (in its sole
discretion) shall from time to time delegate to such officer. An individual may
hold more than one office at any time.

 

  6.12 Maintenance of Insurance

The Company shall maintain for such periods as the Board of Managers shall in
good faith unanimously determine, at its expense, insurance in an amount
determined unanimously in good faith by the Board of Managers to be appropriate,
on behalf of any person who is or was a manager or officer of the Company, or is
or was serving at the request of the Company as a manager, director, officer,
employee or agent of another corporation or other enterprise against any
expense, liability or loss asserted against such Person and incurred by such
Person in any such capacity, or arising out of such Person’s status as such,
subject to customary exclusions. Without limiting the foregoing, the Company
shall also maintain insurance as required under the License Agreement.

 

  6.13 Inspections and Proceedings

In the event that (a) any of the Company’s (or any other Company Entities’)
plants are subject to inspection by any Governmental Authority, (b) any material
action, suit, claim, hearing, arbitration, proceeding (public or private), audit
or investigation is brought by or against any Company Entity, (c) there is a
recall of any of the Company’s products, or (d) the Company receives any default
or demand notice relating to any material debt obligation of the Company or
under any other material contract of the Company, the Company shall provide
prompt written notice of any such events to each of the Members.

 

32



--------------------------------------------------------------------------------

  6.14 Confidential Information

6.14.1 Obligations. The parties acknowledge and agree that all strategic and
forward-looking operational or financial information disclosed by one party (the
“Disclosing Party”), directly or indirectly, to another party (the “Receiving
Party”) in connection with the business of the Disclosing Party, which is marked
as “proprietary” or “confidential” or, if disclosed orally, is designated as
confidential or proprietary at the time of disclosure and reduced in writing or
other tangible (including electronic) form that includes a prominent
confidentiality notice and delivered to the Receiving Party within thirty (30)
days of disclosure, constitutes the confidential and proprietary information of
the Disclosing Party (“Confidential Information”). The Receiving Party may
disclose Confidential Information only to those employees who have a need to
know such Confidential Information and who are bound to retain the
confidentiality thereof under provisions (including provisions relating to
nonuse and nondisclosure) no less restrictive than those required by the
Receiving Party for its own confidential information. The Receiving Party shall,
and shall cause its employees to, retain in confidence and not disclose to any
third party (including any of its sub-contractors) any Confidential Information
without the Disclosing Party’s express prior written consent, and the Receiving
Party shall not use such Confidential Information except to exercise the rights
and perform its obligations under this Agreement. Without limiting the
foregoing, the Receiving Party shall use at least the same procedures and degree
of care which it uses to protect its own confidential information of like
importance, and in no event less than reasonable care. The Receiving Party shall
be fully responsible for compliance by its employees with the foregoing, and any
act or omission of an employee of the Receiving Party shall constitute an act or
omission of the Receiving Party. The confidentiality obligations set forth in
this Section 6.14.1 shall survive any dissolution of the Company and/or
termination of this Agreement. On the Effective Date, that certain
non-disclosure agreement dated February 19, 2016 entered into between BB Member
and Bluestar Alliance, Inc. shall be deemed terminated and of no further force
or effect.

6.14.2 Exceptions. Notwithstanding the foregoing, Confidential Information will
not include information that: (a) was already known by the Receiving Party,
other than under an obligation of confidentiality to the Disclosing Party or any
third party, at the time of disclosure hereunder, as evidenced by the Receiving
Party’s tangible (including written or electronic) records in existence at such
time; (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party hereunder;
(c) became generally available to the public or otherwise part of the public
domain after its disclosure other than through any act or omission of the
Receiving Party in breach of this Agreement; (d) was subsequently lawfully
disclosed to the Receiving Party by an Entity or person other than the
Disclosing Party not subject to any duty of confidentiality with respect
thereto; or (e) was developed by the Receiving Party without reference to any
Confidential Information disclosed by the Disclosing Party, as evidenced by the
Receiving Party’s tangible (including written or electronic) records in
existence at such time.

 

  6.15 Other Activities

Subject to the terms of the Transaction Documents, any Member, their respective
Affiliates and the Managers may engage or invest in, and devote their time to,
any other business venture or activity of any nature and description
(independently or with others), whether or not

 

33



--------------------------------------------------------------------------------

such other activity may be deemed or construed to be in competition with the
Company. Neither the Company nor any Member, Affiliate of a Member, or Manager
shall have any right by virtue of this Agreement or the relationship created
hereby in or to such other venture or activity of any Member or its Affiliates
(or to the income or proceeds derived therefrom), and the pursuit thereof, even
if competitive with the business of the Company, shall not be deemed wrongful or
improper so long as such pursuit is not in violation of the terms of any
Transaction Document.

 

  6.16 Annual Budget; Operating Expense

6.16.1 Formulation and Approval. The Board of Managers will be responsible for
approving an annual budget (the “Annual Budget”) presented by the Administrative
Manager on an annual basis. The Annual Budget shall describe the financing,
research and development, general and administrative and marketing activities
for the relevant time period covered.

6.16.2 Operating Expense; Expenditures.

(a) The Company shall pay to Bluefin Member (or its designee) an annual
operating fee in an amount equal to fifteen percent (15%) of all royalty revenue
actually received by the Company in each Fiscal Year pursuant to license
arrangements for Company IP or otherwise (the “Operating Expense”); provided
that the Operating Expense shall not be less than $750,000 nor more than
$1,500,000 (or such greater amount as unanimously approved by the Board of
Managers) in any Fiscal Year. The Operating Expense will be paid as following:

(1) on the first Business Day of each calendar month (commencing on July 1,
2016), the Company shall pay to Bluefin Member (or its designee) an amount equal
to $62,500, provided that the payment to be made on July 1, 2016 shall be
prorated base on the number of days from the Effective Date to June 30, 2016;

(2) on the fifteenth (15th) day immediately following the last day of each
calendar quarter (commencing on October 15, 2016), except for the fifteenth
(15th) day immediately following the last day of each Fiscal Year with respect
to which payment is to be made pursuant to subparagraph (3) below, the Company
shall pay to Bluefin Member (or its designee) the positive amount, if any, equal
to the actual Operating Expense for such calendar quarter (based on all royalty
revenue actually received by the Company in such calendar quarter pursuant to
license arrangements for Company IP or otherwise) minus the amounts paid to
Bluefin Member (or its designee) pursuant to subparagraph (1) above for such
calendar quarter, provided that the amount to be paid pursuant to this
subparagraph (2) on October 15, 2016 shall be calculated based on actual
Operating Expense and amounts paid to Bluefin Member (or its designee) pursuant
to subparagraph (1) above for the period commencing on the Effective Date and
ending on September 30, 2016; and

(3) on the fifteenth (15th) day immediately following the last day of each
Fiscal Year (commencing on January 15, 2017), (A) the Company

 

34



--------------------------------------------------------------------------------

shall pay to Bluefin Member (or its designee) the positive amount, if any, equal
to (i) the lesser of the aggregate actual Operating Expense for such immediately
preceding Fiscal Year and $1,500,000 (or such greater amount as unanimously
approved by the Board of Managers) minus (ii) the amounts paid pursuant to
subparagraphs (1) and (2) above for such Fiscal Year; and (B) Bluefin Member (or
its designee) shall pay to the Company the positive amount, if any, equal to
(i) the amounts paid pursuant to subparagraphs (1) and (2) above for such Fiscal
Year minus (ii) the greater of the aggregate actual Operating Expense for such
immediately preceding Fiscal Year and $750,000, provided that the amount to be
paid pursuant to this subparagraph (3) on January 15, 2017 shall be calculated
based on actual Operating Expense and amounts paid to Bluefin Member (or its
designee) pursuant to subparagraphs (1) and (2) above for the period commencing
on the Effective Date and ending on December 31, 2016.

Notwithstanding anything in this Section 6.16.2(a) to the contrary, at such time
as Bluefin Member (or its designee) is paid $1,500,000 (or such greater amount
as unanimously approved by the Board of Managers) on account of the Operating
Expense in any Fiscal Year, the Company shall not be obligated to pay to Bluefin
Member (or its designee) any additional amount on account of the Operating
Expense for such Fiscal Year.

(b) Bluefin Member shall apply the Operating Expense to pay expenditures of the
Company, other than (i) fees, costs and expenses of third-party attorneys and
consultants retained by or on behalf of the Company by the Board of Managers or
by the Administrative Manager with the prior unanimous approval of the Board of
Managers, (ii) expenditures related to the Company IP in excess of $75,000,
(iii) fees, costs and expenses of the Company Accountant in excess of $35,000,
(iv) rent and operating expenses for showrooms and office space located outside
the offices of Bluefin Member and additional expenses incurred in connection
therewith, provided the Board of Managers has unanimously approved the
occupation by the Company of such showrooms or office space, and (v) any other
fees and expenses not contemplated by the Annual Budget. The Company shall not
incur any expenditures other than the Operating Expense or in accordance with
the Annual Budget approved by the Board of Managers or other expenditures
approved unanimously by the Board of Managers. BB Member shall reimburse the
Company for any fees, costs and expenses of the Company Accountant solely with
respect to an annual audit of the Company’s financial statements in accordance
with BB Member’s reporting requirements.

 

  6.17 BB Approval

The Company shall not take any of the following actions without the consent of
BB Member, such consent not to unreasonably withheld, conditioned or delayed:

(a) introduce any brands using the name “bebe” other than the Diffusion Brands;
or

(b) make a material change to a style guide, quality control document or
procedure initially prepared by the Administrative Manager.

 

35



--------------------------------------------------------------------------------

  6.18 Trademark Registration; Company IP Abandonment

6.18.1 Trademark Reports. From and after the fifth (5th) Business Day in January
2017, the Board of Managers shall cause to be sent to each Member of the Company
a report within five (5) Business Days of the end of each calendar quarter
containing a registration status of the Trademarks. If the Company fails to act
to maintain or renew the registration of any Trademarks no less than thirty
(30) days prior to the expiry of such registration, BB Member shall have the
right, at BB Member’s sole expense, to act on behalf of the Company as an
attorney-in-fact to take all action reasonably necessary to maintain or renew
such registration.

6.18.2 Abandonment of Company IP. If the Administrative Manager determines in
its reasonable discretion to abandon or otherwise dispose of any Company IP, the
Administrative Manager shall provide to BB Member written notice of such
determination. If, within five (5) Business Days after the date the
Administrative Manager sends such notice, the Company objects to such
abandonment or disposition, then BB Member shall have the right, at BB Member’s
sole expense, to act on behalf of the Company as an attorney-in-fact to take all
action reasonably necessary to maintain such Company IP. If BB Member does not
object to such abandonment or disposition or fails to respond to such notice
within such five (5) Business Days, then the Administrative Manager may take
such action as it deems necessary to abandon or dispose of such Company IP.

ARTICLE 7.

DISPOSITION AND TRANSFERS OF INTERESTS

 

  7.1 Transfer Restriction

No Member may Transfer all or any portion of its Membership Interest to any
other Person without the prior written consent of the Board of Managers;
provided, however, that such prior written consent shall not be required in
connection with a Permitted Transfer or a Transfer to any Affiliate of such
transferring Member. If an Affiliate of a Member at any time no longer
constitutes an Affiliate of such a Member, any such portion of the Membership
Interest transferred to such Affiliate shall immediately be transferred back to
the Member that originally made such a transfer to an Affiliate of such Member.

 

  7.2 Permitted Transfers

7.2.1 BB Member Option. BB Member may elect to acquire from Bluefin Member its
entire Membership Interest (“BB Member Option”) for a purchase price equal to
the share of the Agreed Equity Value allocated to such Membership Interest on a
pro rata basis (“Purchase Price”), subject to the premium set forth in
Section 7.2.1(a), in any of the following circumstances:

(a) BB Member may deliver a non-binding written notice of election including the
amount of the Purchase Price (“Provisional Election Notice”) to Bluefin Member
to exercise the BB Member Option at any time BB Member is engaged in discussions
in good faith with a third party with respect to a Change in Control of BB
Member. Bluefin Member shall within five (5) Business Days after its receipt of
the Provisional Election Notice confirm in writing the amount of the Purchase
Price or notify BB Member in writing of its calculation of the

 

36



--------------------------------------------------------------------------------

Purchase Price. BB Member and Bluefin Member shall use reasonable best efforts
to reach agreement on the Purchase Price within ten (10) days of the date of the
Provisional Election Notice. BB Member may deliver a further binding written
notice of election (“Final Election Notice”), at any time within sixty (60) days
of the date of the Provisional Election Notice (the “Option Period”), to Bluefin
Member to exercise the BB Member Option subject to the consummation of a Change
in Control of BB Member. After delivery of a Final Election Notice, BB Member
shall, subject only to the consummation of a Change in Control of BB Member,
purchase from Bluefin Member its entire Membership Interest within five
(5) months of the date of the Final Election Notice (the “Purchase Period”). The
consideration paid by BB Member to Bluefin Member to purchase its entire
Membership Interest will be the Purchase Price plus an additional premium which
shall accrue and compound at the rate of 0.75% of the Purchase Price per month,
computed, on the basis of a thirty (30) day month, for the actual number of days
elapsed between the date of the Final Election Notice and the date of the
acquisition by BB Member of the entire Membership Interest held by Bluefin
Member. Notwithstanding the provisions of this Article 7, if BB Member fails to
deliver the Final Election Notice during the Option Period or fails to acquire
the entire Membership Interest of Bluefin Member during the Purchase Period, BB
Member shall be precluded from delivering a Provisional Election Notice or a
Final Election Notice for one (1) year from the end of such Option Period or, if
a Final Election Notice was delivered, Purchase Period, except as otherwise
provided in Section 7.2.1(c); provided that BB Member shall be permitted to
deliver only one additional Provisional Election Notice and Final Election
Notice, and the related Option Period and the related Purchase Period shall be
thirty (30) days and sixty (60) days, respectively.

(b) BB Member may deliver a binding written notice of election including the
amount of the Purchase Price (“Election Notice”) to Bluefin Member to exercise
the BB Member Option within sixty (60) days of a Change in Control of BB Member,
pursuant to an Insolvency Proceeding or at any time, in its sole discretion,
after the expiration of the 2-Year Period. Bluefin Member shall within five
(5) Business Days after its receipt of the Election Notice confirm in writing
the amount of the Purchase Price or notify BB Member in writing of its
calculation of the Purchase Price. BB Member and Bluefin Member shall use
reasonable best efforts to reach agreement on the Purchase Price within ten
(10) days of the date of the Election Notice. BB Member shall purchase from
Bluefin Member its entire Membership Interest within sixty (60) days of the date
of the Election Notice (the “Election Period”).

(c) Notwithstanding anything contained in this Section 7.2.1, if BB Member is
subject to an Insolvency Proceeding, and BB Member does not exercise the BB
Member Option in connection therewith then BB Member or a New Member that
acquires its Membership Interest from BB Member pursuant to such Insolvency
Proceeding, as applicable, shall not have the right to exercise the BB Member
Option at any time thereafter.

7.2.2 Conflict. Notwithstanding anything contained in this Article 7:

(a) BB Member may not deliver a Provisional Election Notice, a Final Election
Notice or an Election Notice at any time during a ROFO Period or during a Sale
Period or to exercise the BB Member Option to acquire the Membership Interest of
any Person that acquires Bluefin Member’s Membership Interest in accordance with
Section 7.2.4.

 

37



--------------------------------------------------------------------------------

(b) Bluefin Member may not deliver a ROFO Notice in accordance with
Section 7.2.3 or attempt a sale to a third party in accordance with
Section 7.2.4 during the Option Period, the Purchase Period or the Election
Period.

7.2.3 Right of First Offer. Upon the expiry of the 2-Year Period, if BB Member
or Bluefin Member decides to sell all or any part of its Membership Interest
other than in accordance with Section 7.2.1 (the “Transferring Member”), then,
subject to Section 7.2.2, the Transferring Member shall provide a written notice
(the “ROFO Notice”) to the other Member (the “Non-Transferring Member”) setting
forth the Transferring Member’s intention to sell all or a part of its
Membership Interest. The ROFO Notice shall include the number of Units that the
Transferring Member desires to sell (the “Transfer Shares”). The
Non-Transferring Member will have the right, for a period of forty-five
(45) days following the receipt of the ROFO Notice (the “ROFO Period”), to elect
to purchase the Transfer Shares by providing a written notice (“Offer Notice”)
to the Transferring Member. The Offer Notice shall include the per share
purchase price for the Transfer Shares (the “Offer Price”). If the Transferring
Member elects to accept the Offer Notice, it shall provide written notice to the
Non-Transferring Member within ten (10) days of the Offer Notice and shall
consummate the purchase of the applicable Transfer Shares as promptly as
practicable thereafter. Notwithstanding anything contained in this
Section 7.2.3, if any Member (“New Member”) acquires its Membership Interest
from BB Member or Bluefin Member in accordance with the provisions of
Section 7.2.4 (after BB Member or Bluefin Member, as applicable, complied with
the provisions of this Section 7.2.3), and either BB Member, Bluefin Member or
New Member decides to sell all or any part of its Membership Interest, then
(a) BB Member and Bluefin Member shall not be obligated to deliver a ROFO Notice
to New Member and (b) New Member shall not be obligated to deliver a ROFO notice
to any other Member and such sale shall not be subject to Section 7.2.4.

7.2.4 Third Party Sales. If the Non-Transferring Member does not provide an
Offer Notice or the Transferring Member elects not to accept the Offer Notice,
in each case with respect to any portion of the Transfer Shares, then the
Transferring Member shall have the right, but not the obligation, to attempt to
sell the unsubscribed Transfer Shares to a third party provided that such sale
is on terms at least as favorable to the Transferring Member as the Offer Price
(if an Offer Notice was provided) and the sale is consummated within forty-five
(45) days of the earlier of the date of the Offer Notice or the end of the ROFO
Period (the “Sale Period”). For the avoidance of doubt, if a Transfer to a third
party is not consummated during such forty-five (45) day period, the
Transferring Member shall not have the right to sell the Transfer Shares to a
third party without providing a new ROFO Notice in accordance with
Section 7.2.1.

7.2.5 Cooperation. If a Member exercises its right to Transfer its Membership
Interest or acquire the other Member’s Membership Interest in accordance with
this Section 7.2, each Member shall execute and deliver all related
documentation and take such other action in support of the Transfer as shall be
reasonably requested by the Company or the other Member in order to carry out
the terms and provisions of this Article 7, including, without limitation, the
disclosure to a third party acquirer of due diligence materials with respect to
the Company or the Assets reasonably requested by a Member subject to execution
by such third party acquirer of a customary non-disclosure agreement in a form
reasonably acceptable to all Members.

 

38



--------------------------------------------------------------------------------

  7.3 Further Restrictions on Transfer

Notwithstanding any contrary provision in this Agreement, any otherwise
permitted Transfer shall be null and void if:

7.3.1 such Transfer requires the registration of such Transferred Interest
pursuant to any applicable federal or state securities laws;

7.3.2 such Transfer would cause the Company to become a “publicly traded
partnership,” as such term is defined in Section 7704(b) of the Code;

7.3.3 such Transfer subjects the Company to regulation under the Investment
Company Act, the Investment Advisers Act or the Employee Retirement Income
Security Act of 1974, as amended;

7.3.4 such Transfer results in a violation of Applicable Laws; or

7.3.5 such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Interest.

 

  7.4 Rights of Assignees

Until such time, if any, as a transferee of any permitted Transfer pursuant to
this Article 7 is admitted to the Company as a Substitute Member pursuant to
Section 7.6: (i) such transferee shall be an Assignee only, and only shall
receive, to the extent Transferred, the distributions and allocations of income,
gain, loss, deduction, credit, or similar item to which the Member which
Transferred its Membership Interest would be entitled, and (ii) to the fullest
extent permitted by Applicable Law, such Assignee shall not be entitled or
enabled to exercise any other rights or powers of a Member, such other rights
remaining with the transferring Member. In such a case, the transferring Member
shall remain a Member even if it has Transferred its entire Economic Interest in
the Company to one or more Assignees. In the event any Assignee desires to make
a further assignment of any Economic Interest in the Company, such Assignee
shall be subject to all of the provisions of this Agreement to the same extent
and in the same manner as any Member desiring to make such an assignment.

 

  7.5 Admissions and Withdrawals

No Person shall be admitted to the Company as a Member after the Effective Date
except in accordance with Section 7.6. Except as otherwise specifically set
forth in Section 7.7, no Member shall be entitled to retire or withdraw from
being a Member of the Company without the written consent of each other Member,
which consent may be given or withheld in each Member’s sole and absolute
discretion. No admission or withdrawal of a Member shall cause the dissolution
of the Company. Any purported admission or withdrawal which is not in accordance
with this Agreement shall be null and void.

 

39



--------------------------------------------------------------------------------

  7.6 Admission of Assignees as Substitute Members

7.6.1 Conditions. An Assignee shall become a Substitute Member immediately, upon
the satisfaction of each of the following conditions:

(a) the assignor of the Interest Transferred sends written notice to the Board
of Managers requesting the admission of the Assignee as a Substitute Member and
setting forth the name and address of the Assignee, the Percentage Interest
Transferred by the Transferring Member to the Assignee, and the effective date
of the Transfer;

(b) Except in connection with Transfers pursuant to Section 7.2, Members holding
a majority of the Percentage Interests held by Non-Transferring Members with
respect to the Transfer consent in writing to such admission, which consent may
be given or withheld in such Member’s sole and absolute discretion;

(c) the Company receives from the Assignee (i) an executed Joinder Agreement
substantially in the form of Exhibit B, and (ii) copies of any instruments of
Transfer evidencing the Transfer; and

(d) Assignee’s receipt of its Membership Interest in compliance with the
provisions of this Agreement.

7.6.2 Amendment. Upon the admission of any Substitute Member, Exhibit A shall be
amended to reflect the name, address and Percentage Interest of such Substitute
Member and to eliminate or adjust, if necessary, the name, address and
Percentage Interest of the predecessor of such Substitute Member.

 

  7.7 Withdrawal of Members

If a Member has Transferred all of its Membership Interest to one or more
Assignees, then such Member shall be deemed to have withdrawn from the Company
if and when all such Assignees have been admitted as Substitute Members in
accordance with this Agreement.

 

  7.8 Compliance With IRS Safe Harbor

The Board of Managers shall monitor the Transfers of interests in the Company to
determine (i) whether such interests are being traded on an “established
securities market” or a “secondary market (or the substantial equivalent
thereof)” within the meaning of Section 7704 of the Code, and (ii) whether
additional transfers of interests would result in the Company being unable to
qualify for at least one of the “safe harbors” set forth in Regulations
Section 1.7704-1 (or such other guidance subsequently published by the Internal
Revenue Service setting forth safe harbors under which interests will not be
treated as “readily tradable on a secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code) (the “Safe
Harbors”). The Board of Managers shall take all steps reasonably necessary or
appropriate to prevent any trading of interests or any recognition by the
Company of transfers made on such markets and, except as otherwise provided
herein, to ensure that at least one of the Safe Harbors is met.

 

40



--------------------------------------------------------------------------------

ARTICLE 8.

DISSOLUTION, LIQUIDATION, AND TERMINATION OF THE COMPANY;

EFFECT OF BREACH

 

  8.1 Limitations

The Company may be dissolved, liquidated, and terminated only pursuant to the
provisions of this Article 8, and the parties hereto do hereby irrevocably
waive, to the extent permitted by Applicable Law, any and all other rights they
may have to cause a dissolution, liquidation or termination of the Company or a
sale or partition of any or all of the Company Assets in connection with such
dissolution or liquidation.

 

  8.2 Exclusive Causes

Notwithstanding the Act, the following and only the following events shall cause
the Company to be dissolved, liquidated, and terminated:

(a) by the election of all of the Members;

(b) the entry of a decree of judicial dissolution pursuant to §18-802 of the
Act; or

(c) at any Member’s election, if the Company ceases operation for more than
six (6) months unless due to force majeure.

To the fullest extent permitted by law, any dissolution of the Company other
than as provided in this Section 8.2 shall be a dissolution in contravention of
this Agreement.

 

  8.3 Effect of Dissolution

The dissolution of the Company shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Company shall not terminate until
it has been wound up and its assets have been distributed as provided in
Section 8.6.1 of this Agreement. Notwithstanding the dissolution of the Company,
prior to the termination of the Company, the business of the Company and the
affairs of the Members, as such, shall continue to be governed by this
Agreement.

 

  8.4 No Capital Contribution Upon Dissolution

Each Member shall look solely to the Company Assets for all distributions with
respect to the Company, its Capital Contribution thereto, its Capital Account
and its share of Net Profits or Net Losses, and shall have no recourse therefor
(upon dissolution or otherwise) against any other Member. Accordingly, if any
Member has a deficit Capital Account balance (after giving effect to all
contributions, distributions and allocations for all taxable years, including
the year during which the liquidation occurs), then such Member shall have no
obligation to make any Capital Contribution with respect to such deficit, and
such deficit shall not be considered a debt owed to the Company or to any other
Person for any purpose whatsoever.

 

41



--------------------------------------------------------------------------------

  8.5 Right of First Offer

Prior to the liquidation of the Company Assets in accordance with Section 8.5,
BB Member may elect to purchase part or all of the Company IP by providing
written notice to Bluefin Member, which notice shall include a description of
the Company IP it proposes to acquire and the purchase price. If Bluefin Member
elects to accept the offer from BB Member, it shall provide written notice to BB
Member within ten (10) days of the written offer from BB Member and the parties
shall consummate the purchase of the applicable Company IP as promptly as
practicable thereafter. Each Member shall execute and deliver all related
documentation and take such other action in support of such transfer of Company
IP as shall be reasonably requested by the Company or the other Member in order
to carry out the terms and provisions of this Section 8.5

 

  8.6 Liquidation

8.6.1 Upon dissolution of the Company, the Board of Managers (or other Person(s)
designated by a decree of court) shall act as the “Liquidators” of the Company.
The Liquidators shall liquidate the Company Assets, and after allocating
(pursuant to Article 5 of this Agreement) all income, gain, loss and deductions
resulting therefrom, shall apply and distribute the proceeds thereof as follows:

(a) first, to (i) the payment of the obligations of the Company, including, but
not limited to and on a pari passu basis, taxes, debts, lease and other
payments, including any debts and liabilities owed to any Member or its
Affiliates; (ii) the expenses of liquidation; and (iii) the setting up of any
reserves for contingencies, expenses of liquidating the Company Assets and
winding up the Company, debts or liabilities to Persons other than the Members
or their Affiliates, whether the whereabouts of the creditor is known or
unknown, which the Board of Managers may consider necessary;

(b) thereafter, amounts due to either Member or their respective Affiliates
(other than a Company Entity) pursuant to intellectual property license
agreements, distribution agreements, consulting agreements, services agreements,
subcontracting agreements, lease agreements and other similar agreements, but
excluding any Member Debt Financing or Member Guaranteed Financing;

(c) thereafter, to the setting up of any reserves for contingencies, debts or
liabilities to Members or their Affiliates, which the Board of Managers may
consider necessary; and

(d) thereafter, to the Members in proportion to the positive balances in the
Members’ respective Capital Accounts, determined after taking into account all
Capital Account adjustments for the Company’s taxable year during which such
liquidation occurs, by the end of the taxable year in which such liquidation
occurs or, if later, within ninety (90) days after the date of the liquidation.

8.6.2 Notwithstanding Section 8.6.1 of this Agreement, in the event that the
Board of Managers determines that an immediate sale of all or any portion of the
Company Assets would cause undue loss to the Members, the Board of Managers, in
order to avoid such

 

42



--------------------------------------------------------------------------------

loss to the extent not then prohibited by the Act, may either defer liquidation
of and withhold from distribution for a reasonable time any Company Assets
except those necessary to satisfy the Company’s debts and obligations, or,
subject to Section 5.4, distribute the Company Assets to the Members in kind (in
accordance with the second sentence of Section 8.6.1).

ARTICLE 9.

MISCELLANEOUS

 

  9.1 Amendments

9.1.1 Joinder. Each Substitute Member shall become a signatory hereto by signing
a Joinder Agreement substantially in the form of Exhibit B, and this Agreement
will be deemed to have been amended to give effect to such Joinder Agreement. By
so signing, each Substitute Member, as the case may be, shall be deemed to have
adopted and to have agreed to be bound by all of the provisions of this
Agreement.

9.1.2 Requirement. Except as provided in Section 3.1.3, no amendment, change or
modification to this Agreement shall be valid unless the same is in writing and
signed by all of the Members.

 

  9.2 No Waiver

Any provision of this Agreement may be waived if, and only if, such waiver is in
writing and is duly executed by the party against whom the waiver is to be
enforced. No failure or delay by any party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial waiver or exercise thereof preclude the enforcement of any
other right, power or privilege.

 

  9.3 Entire Agreement

This Agreement, together with the other Transaction Documents and the other
documents, exhibits and schedules referred to herein and therein, constitute the
entire agreement between the parties hereto pertaining to the subject matter
hereof, and supersede any and all prior oral and written, and all
contemporaneous oral, agreements or understandings pertaining thereto. There are
no agreements, understandings, restrictions, warranties or representations
relating to such subject matter among the parties other than those set forth
herein, in the other Transaction Documents and in the other documents, exhibits
and schedules referred to herein and therein.

 

  9.4 Further Assurances

Each of the parties hereto does hereby covenant and agree on behalf of itself,
its successors, and its assigns, without further consideration, to prepare,
execute, acknowledge, file, record, publish, and deliver such other instruments,
documents and statements, and to take such other action as may be required by
law or reasonably necessary or advisable to effectively carry out the purposes
of this Agreement.

 

43



--------------------------------------------------------------------------------

  9.5 Notices

Unless otherwise provided herein, all notices, requests, instructions or
consents required or permitted under this Agreement shall be in writing and will
be deemed given: (a) when delivered personally; (b) when sent by confirmed
facsimile or by e-mail (upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment); or (c) one (1)
Business Day after deposit with an internationally recognized commercial
overnight carrier specifying next-day delivery, with written verification of
receipt. All communications will be sent to the addresses listed on Exhibit A
(or to such other address or facsimile number as may be designated by a party
giving written notice to the other parties pursuant to this Section 9.5).

 

  9.6 Tax Matters

9.6.1 Tax Matters Partner.

(a) Bluefin Member shall serve as the Company’s “tax matters partner” (as
defined in Code Section 6231(a)(7)) and “partnership representative” (as defined
in Code Section 6223, as in effect for tax years beginning after December 31,
2017) (collectively, the “Tax Matters Partner”) and shall perform any similar or
corresponding role under applicable state law. The Tax Matters Partner shall
perform the duties imposed on a Tax Matters Partner under the Code and shall be
entitled to expend Company funds for (or to be reimbursed for) reasonable
third-party costs relating thereto. All legal and accounting fees relating to
any audits of the Company shall be borne by the Company; provided, that the
Members shall bear the costs of any audits of their separate tax returns. In the
event the United States Internal Revenue Service or any other applicable
Governmental Authority notifies the Tax Matters Partner of any proposed
Proceeding relating to the Company’s information or tax returns or to the amount
of the liability of the Company for any Tax, the Tax Matters Partner shall
promptly notify the other Members of such matter, shall provide relevant factual
information (to the extent known) describing any asserted liability for Tax in
reasonable detail and shall provide copies of any notice or other documents
received from the Internal Revenue Service or other applicable Governmental
Authority with respect to such matter. The Tax Matters Partner shall at all
times keep the other Members informed as to the status of all such Proceedings
and shall, to the extent permitted by Applicable Law, permit each other Member
to Participate fully in that portion of any Proceeding relating to Taxes for
which it may have liability. Any such right to Participate shall not limit the
rights any such other Member may otherwise have under Applicable Law. In the
event that a proposed adjustment relating to any “partnership item” (as defined
in Code Section 6231(a)(3)) or “partnership adjustment” (as defined in Code
Section 6241, as in effect for tax years beginning after December 31, 2017) or
any similar or corresponding item under applicable state law is an item for
which any Member is or potentially may be an Indemnifying Party pursuant to
Article 11 of the Asset Purchase Agreement or may otherwise have liability, the
Company shall not enter into any settlement agreement or otherwise agree to any
settlement with respect to such partnership item without the consent of such
Member (which consent shall not be unreasonably withheld, conditioned or
delayed).

 

44



--------------------------------------------------------------------------------

(b) The Member designated as Tax Matters Partner is hereby authorized to make
all elections available to the Company for federal, state, local, and foreign
tax purposes, except that in no event shall the Company, without the prior
written consent of any other Member, file an election to be treated as a
corporation or as an association taxable as a corporation for United States
federal income tax purposes or for purposes of income or corporate franchise tax
purposes under the law of any State of the United States.

(c) The Tax Matters Partner shall prepare or cause to be prepared all
appropriate income and information tax returns for the Company. All such returns
shall be subject to review by the other Member(s) before filing and shall be
delivered to the other Member(s) for review not fewer than ten (10) Business
Days in advance of the due date thereof (taking into account any extensions
actually obtained). All third-party costs and expenses reasonably incurred by
the Tax Matters Partner in performing its duties described in this Section 9.6
or otherwise in accordance with the terms of this Agreement (including legal and
accounting fees) shall be borne by the Company. Each Member shall provide to the
Tax Matters Partner such information as the Tax Matters Partner deems necessary
or appropriate in connection with its activities as Tax Matters Partner;
provided, however, that in no event will any Member be required to disclose to
the Tax Matters Partner or the Company copies of any Tax returns filed by such
Member or any Affiliate of such Member. The Tax Matters Partner shall cooperate
with the Members by providing to each Member such information as the Member may
reasonably request concerning the Company and its transactions in connection
with the determination of such Member’s liability for any Tax or any Proceeding
relating thereto.

(d) Notwithstanding any other provisions of this Agreement, any Member shall
have the right, by written notice to the other Members , to require that the
Company’s United States federal, state and local information tax returns be
prepared by a certified public accounting firm (determined by the Board of
Managers) in the event that any of the following occur: (i) the Company fails to
file any required IRS Form 1065 (or successor Form) or corresponding state tax
returns or reports (taking into account any extensions actually obtained) or to
provide to such Member the information described in Section 6.8.3(b), in each
case within the applicable time periods set forth in such Section; or
(ii) penalties under Code Sections 6662 or 6663 are imposed on such Member due
to the negligence or fraud (as such terms are defined in Sections 6662 and 6663
and the Regulations thereunder) of the Administrative Manager or an Affiliate of
the Administrative Manager in preparing tax filings in respect of the Company.

(e) The provisions of this Section 9.6 shall survive the termination or
dissolution of the Company and shall remain binding on the Members for such
period of time as is necessary to resolve any and all matters regarding the Tax
treatment of the Company and Tax items attributable to the Company.

(f) The Members agree that the Tax Matters Partner (on behalf of the Company)
shall make the election under Section 6221(b) of the Code as in effect for its
first taxable year beginning after December 31, 2017, and for each taxable year
thereafter, if the election is available to the Company and the Board of
Managers determines that the election is in the best interests of the Company.
If such election is unavailable or the Company otherwise does not make such
election, the Members acknowledge that the Tax Matters Partner shall elect the

 

45



--------------------------------------------------------------------------------

application of Section 6226 of the Code as in effect for its first taxable year
beginning after December 31, 2017, in the event that it receives a “notice of
final partnership adjustment” that would otherwise permit collection from the
Company of a deficiency of Taxes, for each relevant year, unless the Board of
Managers determines that the election under Section 6226 of the Code is not in
the best interests of the Company or is unavailable, in which case the Tax
Matters Partner (on behalf of the Company) shall not make such election. This
acknowledgement applies to each Member whether or not it owns an Interest in
both the reviewed year and the year of the adjustment. The Members covenant to
take into account and report any adjustment, determined in accordance with
Section 6226 of the Code and any Regulations adopted therewith, to their items
for the reviewed year and succeeding years prior to the year of adjustment as
notified to them by the Tax Matters Partner on behalf of the Company in a
statement, in the manner provided in Section 6226(b) of the Code as in effect
for the Company’s first taxable year beginning after December 31, 2017 if
reasonably permitted, whether or not such Member owns an Interest or remains a
Member in the year of any such statement. Any Member that fails to report its
share of such adjustments on its U.S. federal income tax return for its taxable
year including the date of any such statement as described immediately above
shall indemnify and hold harmless the Company and the other Members against any
Taxes, interest and penalties collected from the Company as a result of such
Member’s inaction, together with interest thereon at the rate of eighteen
percent (18%) per annum. The foregoing covenants and indemnification obligation
of the Members shall survive indefinitely and shall not terminate, without
regard to any transfer of a Member’s Interest, withdrawal as a Member, or
liquidation, dissolution or termination of the Company.

9.6.2 Indemnity. If any taxes, penalties or interest are imposed on the Company
by a Governmental Authority (including, without limitation, any such amounts
under Sections 6221 through 6241 of the Code, as in effect for tax years
beginning after December 31, 2017) that are specifically attributable to a
Member, then such Member (the “Indemnifying Member”) shall indemnify the Company
in full for the entire amount paid to such Governmental Authority (including,
without limitation, any expenses associated with such payments). The
Indemnifying Member shall promptly after receipt by the Indemnifying Member of
written notification from the Company of an obligation to indemnify the Company,
but in any event not later than the next date on which Available Cash will be
distributed to the Members pursuant to Section 4.1.1(b) (the “Next Distribution
Date”), make a cash payment to the Company equal to the full amount to be
indemnified (provided that the amount paid shall not be treated as a Capital
Contribution). If the Indemnifying Member does not make such payment to the
Company as provided in the preceding sentence, then the Company shall reduce
distributions that would otherwise be made to the Indemnifying Member on the
Next Distribution Date pursuant to Section 4.1.1(b), until the Company has
recovered the full amount to be indemnified (provided that the amount of such
reduction shall be deemed to have been distributed for all purposes of this
Agreement), provided however, if the amount of such reduction is not sufficient
for the Company to recover the full amount to be indemnified, the Indemnifying
Member shall make a cash payment to the Company in an amount equal to the
balance amount to be indemnified within three (3) Business Days following the
Next Distribution Date (provided that the amount paid shall not be treated as a
Capital Contribution).

9.6.3 Standards. The Tax Matters Partner and its Affiliates shall not be liable,
responsible, or accountable, in damages or otherwise, to the Company or to any
other Member(s)

 

46



--------------------------------------------------------------------------------

for doing any act or failing to do any act, with respect to the Tax Matters
Partner’s duties set forth in this Section 9.6 or otherwise performed, the
effect of which may cause or result in loss or damage to the Company or any
Member(s), unless the Tax Matters Partner or one of its Affiliates engages in
gross negligence or willful misconduct.

 

  9.7 Governing Law

This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware, United States of America, as applied to agreements among
Delaware residents entered into and wholly to be performed within the State of
Delaware (without reference to any choice or conflicts of laws rules or
principles that would require the application of the laws of any other
jurisdiction).

 

  9.8 Construction; Interpretation

9.8.1 Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”

9.8.2 Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections and Exhibits herein are to Sections and Exhibits of this
Agreement. The titles, captions and headings of this Agreement are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

9.8.3 Reference to Persons, Agreements, Statutes. Unless otherwise expressly
provided herein, (i) references to a Person include its successors and permitted
assigns, (ii) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and
(iii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

9.8.4 Presumptions. No party, nor its counsel, shall be deemed the drafter of
this Agreement for purposes of construing the provisions of this Agreement, and
all provisions of this Agreement shall be construed in accordance with their
fair meaning, and not strictly for or against any party.

 

  9.9 Rights and Remedies Cumulative

The rights and remedies provided by this Agreement are cumulative and the use of
any one right or remedy by any party shall not preclude or waive its right to
use any or all other remedies. Said rights and remedies are given in addition to
any other rights the parties may have by law, statute, ordinance or otherwise.

 

  9.10 No Assignment; Binding Effect

Except as otherwise expressly provided herein, no party may assign, delegate or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of

 

47



--------------------------------------------------------------------------------

each other party. Any attempted assignment in violation of the foregoing shall
be null and void. Subject to the foregoing, this Agreement shall be binding on
and inure to the benefit of the Members, their heirs, executors, administrators,
successors and all other Persons hereafter holding, having or receiving an
interest in the Company, whether as Assignees, Substitute Members or otherwise.

 

  9.11 Language

This Agreement is in the English language only, which language shall be
controlling in all respects, and all versions hereof in any other language shall
be for accommodation only and shall not be binding upon the parties. All
communications and notices to be made or given pursuant to this Agreement shall
be in the English language.

 

  9.12 Severability

If any provision in this Agreement will be found or be held to be invalid or
unenforceable, then the meaning of said provision will be construed, to the
extent feasible, so as to render the provision enforceable, and if no feasible
interpretation would save such provision, it will be severed from the remainder
of this Agreement which will remain in full force and effect unless the severed
provision is essential and material to the rights or benefits received by any
party. In such event, the parties will use their respective best efforts to
negotiate, in good faith, a substitute, valid and enforceable provision or
agreement which most nearly affects the parties’ intent in entering into this
Agreement.

 

  9.13 Counterparts

This Agreement may be executed in counterparts, each of which so executed will
be deemed to be an original and such counterparts together will constitute one
and the same agreement. Execution and delivery of this Agreement by exchange of
facsimile copies bearing the facsimile signature of a party shall constitute a
valid and binding execution and delivery of this Agreement by such party.

 

  9.14 Dispute Resolution

The parties hereby agree that any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby, whether in contract,
tort or otherwise, shall be brought in the United States District Court for the
District of Delaware or in the Court of Chancery of the State of Delaware (or,
if such court lacks subject matter jurisdiction, in the Superior Court of the
State of Delaware), so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any case of action
arising out of this Agreement shall be deemed to have arisen from a transaction
of business in the State of Delaware. Each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding that is brought in
any such court has been brought in an inconvenient form. Service of process,
summons, notice or other document by registered mail to the address set forth in
Section 9.5

 

48



--------------------------------------------------------------------------------

shall be effective service of process for any suit, action or other proceeding
brought in any such court. Each party hereto hereby acknowledges and agrees that
any controversy that may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

  9.15 Third-Party Beneficiaries

None of the provisions of this Agreement shall be for the benefit of or be
enforceable by any creditor of the Company or by any third-party creditor of any
Member. This Agreement is not intended to confer any rights or remedies
hereunder upon, and shall not be enforceable by, any Person other than the
parties hereto, their respective successors and permitted assigns and, solely
with respect to the provision of Section 6.9, each Indemnitee and each other
indemnified Person addressed therein.

 

  9.16 Specific Performance

The parties agree that irreparable damage may result if this Agreement is not
performed in accordance with its terms, and the parties agree that any damages
available at law for a breach of this Agreement, including, without limitation,
Section 6.18, may not be an adequate remedy. Therefore, the provisions hereof
and the obligations of the parties hereunder shall be enforceable in a court of
equity, or other tribunal with jurisdiction, by a decree of specific
performance, and appropriate injunctive relief may be applied for an granted in
connection therewith. Such remedies and all other remedies provided for in this
Agreement shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies that a party may have under this Agreement, at
law or in equity.

 

  9.17 Consequential Damages

No party shall be liable to any other party under any legal theory for indirect,
special, incidental, consequential or punitive damages, or any damages for loss
of profits, revenue or business, even if such party has been advised of the
possibility of such damages (it being understood that (i) diminution in value of
Membership Interest shall not be considered to fall within any such category of
damages and (ii) a claim seeking to recover diminution in value shall not be
limited by operation of this Section 9.17).

(Signature Page Follows)

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

MEMBERS bebe stores, inc. By:  

/s/ Walter Parks

Name:   Walter Parks Title:   President and Chief Operating Officer BB BRAND
MANAGEMENT LLC By:  

/s/ Joseph Gabbay

Name:   Joseph Gabbay Title:   Manager

 

[Signature page to LLC Operating Agreement]